





Exhibit 10.35




EXECUTION COPY































PURCHASE AND SALE AGREEMENT

BY AND AMONG

NORTHEAST GENERATION SERVICES COMPANY,

SELECT ENERGY, INC.,

AND

NORTHEAST UTILITIES SERVICE COMPANY

AS SELLERS

AND




NE ENERGY, INC.

JULY 24, 2006








EXHIBITS




Exhibit A

- Form of Bill of Sale

Exhibit B

- Form of Assignment and Assumption Agreement

Exhibit C

- Form of Acceptable Guaranty

Exhibit D

- Form of Acceptable Letter of Credit

Exhibit E

- Form of Seller Guaranty




SCHEDULES




Schedule 1

- NGC Facilities

Schedule 2.1(a)

- Personal Property

Schedule 2.1(b)

- Leases

Schedule 2.1(c)

- Permits

Schedule 2.1(d)

- Contracts

Schedule 2.1(g)

- Leased Vehicles

Schedule 3.3

- Matters of Contravention

Schedule 3.5

- Title

Schedule 3.6

- Compliance

Schedule 3.6(b)

- Compliance (Permits)

Schedule 3.7

- Taxes

Schedule 3.8

- Exceptions to Contract Obligations

Schedule 3.9

- Litigation

Schedule 3.10(a)

- Collective Bargaining Agreements and Related Matters

Schedule 3.10(b)

- Seller Employee Benefit Plans

Schedule 5.6(a)

- NGC Facility personnel represented by the Locals as of the Effective Date

Schedule 5.6(b)

- NGC Facility personnel not represented by the Locals as of the Effective

 

  Date

Schedule 5.6(c)

- Support personnel as of the Effective Date

Schedule 6.1(c)

- Buyer’s Regulatory Approvals

Schedule 6.2(c)

- Sellers’ Regulatory Approvals











PURCHASE AND SALE AGREEMENT




This Purchase and Sale Agreement (the “Related Purchase Agreement”) is entered
into on July 24, 2006, by and among NE Energy, Inc., a Delaware Corporation
(“Buyer”), and Northeast Generation Services Company, a Connecticut corporation
(“NGS”), Select Energy, Inc., a Connecticut corporation (“Select”), and
Northeast Utilities Service Company, a Connecticut corporation (“NUSCO”) (NGS,
Select and NUSCO are each individually referred to herein as a “Seller” and are
referred to collectively herein as “Sellers”).  Each of the Sellers and Buyer
are referred to herein as a “Party” or collectively as the “Parties.”

WHEREAS, contemporaneously with the execution of this Related Purchase
Agreement, Buyer has entered into an agreement (the “NGC SPA”) to purchase from
NU Enterprises, Inc. (“NUEI”) all of the issued and outstanding stock of
Northeast Generation Company (“NGC”) which owns the pumped storage, conventional
hydro, and jet fuel generating facilities listed in Schedule 1 (the “NGC
Facilities”);

WHEREAS, NGS manages, operates and maintains the NGC Facilities and provides
administrative services to NGC pursuant to the Management and Operation
Agreement between NGC and NGS, dated as of January 1, 2000, as amended (the
“NGC-NGS M&OA”);

WHEREAS, NGC sells 100% of the net output of the NGC Facilities to Select
pursuant to the Select and NGC Power Purchase and Sales Agreement, dated as of
December 27, 1999, as amended (the “NGC-Select Power Agreement”), and Select
provides certain services to NGC pursuant to the Agency Agreement between NGC
and Select, dated June 18, 2004 (the “NGC-Select Agency Agreement”);

WHEREAS, NUSCO provides certain corporate center services to NGC pursuant to the
Service Contract between NGC and NUSCO, dated January 4, 1999, as amended (the
“NGC-NUSCO Services Agreement”);

WHEREAS, NGS, Select, NUSCO, NGC and NUEI are each wholly-owned direct or
indirect subsidiaries of Northeast Utilities;

WHEREAS, the NGC-NGS M&OA, the NGC-Select Agency Agreement and the NGC-NUSCO
Services Agreement will be terminated on or before the Closing Date (as defined
below);  

WHEREAS, Buyer desires to purchase and assume, and Sellers desire to sell and
assign, or cause to be sold or assigned, the Related Assets (as defined in
Section 2.1 below) and certain associated liabilities upon the Closing as more
fully described herein, upon the terms and conditions set forth in this Related
Purchase Agreement;

NOW THEREFORE, in consideration of the covenants, representations, warranties,
and mutual agreements herein contained, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree as follows:





1.

Definitions.

“Acceptable Guarantor” means Energy Capital Partners I, LP, a Delaware limited
partnership or a substitute entity acceptable to the Sellers in their sole
discretion.

“Acceptable Guaranty” means a guaranty issued by an Acceptable Guarantor,
substantially in the form attached hereto as Exhibit C or such other form of
performance assurance that is acceptable to Sellers in their sole discretion.

“Acceptable Letter of Credit” means a letter of credit in the form attached
hereto as of Exhibit D.

“Affiliate” has the meaning set forth in Rule 12b-2 of the regulations
promulgated under the Securities Exchange Act of 1934, as amended.

“Ancillary Agreements” means, collectively, the Assignment and Assumption
Agreement, the Bill of Sale, the Acceptable Guaranty and the Seller Guaranty.

Assignment and Assumption Agreement” means the agreement by which Sellers shall
assign or cause to be assigned certain rights, liabilities and obligations and
Buyer shall assume the Assumed Liabilities, in substantially the form attached
hereto as Exhibit B.

“Assumed Liabilities” is defined in Section 2.3.

“Authority Representations” is defined in Section 9.1.

“Bill of Sale” means the form of bill of sale by which the title to personal
property shall be conveyed to Buyer, substantially in the form attached hereto
as Exhibit A.

“Business Day” means any day other than a Saturday, Sunday or day on which banks
are legally closed for business in Hartford, Connecticut or New York, New York.

“Buyer” is defined in the introductory paragraph.

“Buyer Indemnified Parties” is defined in Section 9.3.

“Buyer’s Regulatory Approvals” means those consents, approvals, orders or
authorizations of, or registrations, declarations or filings with, all
Governmental Authorities required in connection with the execution, delivery or
performance hereof by Buyer set forth on Schedule 6.1(c) attached hereto.

“Cash” means cash and Cash Equivalents (including marketable securities and
short term investments) calculated in accordance with GAAP.

“Cash Equivalents” means cash equivalents as determined in accordance with GAAP
and consistent with the Sellers’ past practices used in the preparation of the
balance sheets and financial statements.

“Closing” is defined in Section 2.9.





“Closing Adjustment” is defined in Section 2.6(b).

“Closing Date” is defined in Section 2.9.

“Closing Month Capacity Payment” is defined in Section 2.8.

“Closing Month ISO Charges” is defined in Section 2.8.

“Closing Purchase Price” is defined in Section 2.5.

“Closing Statement” is defined in Section 2.6(c).

“Code” means the Internal Revenue Code of 1986, as amended from time to time or
any successor law, and regulations issued by the IRS pursuant to the Internal
Revenue Code as amended from time to time or any successor law.

“Collective Bargaining Agreements” means, collectively, (i) the Agreement
between Northeast Utilities Service Company/ Hydro (Cabot Station) and the
International Brotherhood of Electrical Workers Local Union 455, dated as of
October 1, 2004, and (ii) the Agreement between Northeast Generation Services
and Locals Number 420 and 457 of the International Brotherhood of Electrical
Workers AFL-CIO, dated as of June 1, 2005.

“Commercially Reasonable Efforts” means efforts that are reasonably within the
contemplation of the Parties at the Effective Date and that do not require the
performing Party to expend any funds other than expenditures that are customary
and reasonable in transactions of the kind and nature contemplated by this
Related Purchase Agreement in order for the performing Party to satisfy its
obligations hereunder.

“Company” means the Northeast Generation Company, a Connecticut corporation.

 “Contracts” is defined in Section 2.1(d).

“Controlled Group” is defined in Section 3.10(c).

“CPR” is defined in Section 11.20(b).

“Disclosing Party” is defined in the definition of Proprietary Information.

“Effective Date” means the date on which this Related Purchase Agreement has
been duly executed and validly delivered by the Parties.

“Employee Benefit Plan” means any (a) nonqualified deferred compensation or
retirement plan, program or arrangement which is an Employee Pension Benefit
Plan, (b) qualified defined contribution retirement plan, program or arrangement
which is an Employee Pension Benefit Plan, (c) qualified defined benefit
retirement plan, program or arrangement which is an Employee Pension Benefit
Plan (including any Multiemployer Plan), (d) Employee Welfare Benefit Plan or
material fringe benefit plan or program or arrangement, or (e) profit sharing,
bonus, stock option, stock purchase, equity, stock appreciation, deferred
compensation,





incentive, severance, employment, change in control, fringe benefit, agreement,
program, policy or other arrangement whether or not subject to ERISA  .

“Employee Pension Benefit Plan” is defined in ERISA §3(2).

“Employee Welfare Benefit Plan” is defined in ERISA §3(1).

“Enhanced Severance” means with respect to a Non-Represented Plant Employee or a
Non-Represented Support Employee (a) an amount equal to two (2) weeks of salary
(based on such Person’s base salary immediately preceding the date of
termination of employment) for each full year of credited service of such Person
with Sellers or their Affiliates and Buyer, measured as continuous service in
the case of any year in which such Person was employed by both Sellers or their
Affiliates and Buyer, subject to a minimum of twelve (12) weeks and a maximum of
fifty-two (52) weeks of such salary paid bi-monthly, less applicable federal,
state, Social Security and Medicare Tax withholdings, (b) payment of such
employee’s payments for the employee and any applicable dependents of the
employee (other than co-pay and deductibles) pursuant to COBRA for a period of
six (6) months following termination, and (c) the provision of outplacement
services of duration and of a nature consistent with Sellers’ and their
Affiliates’ practices with respect to the divestiture of their respective
competitive businesses as in effect immediately preceding the Closing.  

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Estimated Adjustment” is defined in Section 2.6(b).

“Estimated Closing Statement” is defined in Section 2.6(b).

“Excluded Assets” is defined in Section 2.2.

“Excluded Liabilities” is defined in Section 2.4.

“Exhibits” means the exhibits to this Related Purchase Agreement.

“FERC” means the Federal Energy Regulatory Commission, or its regulatory
successor, as applicable.

“FERC Capacity Settlement” is defined in the definition of Material Adverse
Effect.

“FIRPTA Affidavit” means the affidavit to be delivered at Closing pursuant to
Section 1445(b)(2) of the Code, to establish that each Seller is not a “foreign
person” within the meaning of that Section.

“GAAP” means United States generally accepted accounting principles as in effect
from time to time.

“Good Industry Practices” means any of the practices, methods and acts engaged
in or approved by a significant portion of the power generation industry during
the relevant time period, or any of the practices, methods or acts that, in the
exercise of reasonable judgment in





light of the facts known at the time the decision was made, could have been
expected to accomplish the desired result at a reasonable cost consistent with
good business practices, reliability, safety and expedition.  Good Industry
Practices are not intended to be limited to the optimum practice, method or act
to the exclusion of all others, but rather to be acceptable practices, methods
or acts generally accepted in the region or as required by any Governmental
Authority or standards setting agency including but not limited to FERC, ISO New
England, the North American Electric Reliability Council, the Northeast Power
Coordinating Council, and the Electric Reliability Organization.

“Governmental Authority” means any federal, state, local or other governmental,
regulatory or administrative agency, commission, department, board, or other
governmental subdivision, court, tribunal, arbitral body or other governmental
authority, but excluding Buyer and any subsequent owner of the NGC Facilities
(if otherwise a Governmental Authority under this definition).

“Indebtedness” means any of the following:  (a) any indebtedness for borrowed
money; (b) any obligations evidenced by bonds, debentures, notes or other
similar instruments; (c) any obligations to pay the deferred purchase price of
property or services, except trade accounts payable and other current
liabilities arising in the ordinary course of business; (d) any obligations as
lessee under capitalized leases; (e) any indebtedness created or arising under
any conditional sale or other title retention agreement with respect to acquired
property; (f) any obligations, contingent or otherwise, under acceptance,
letters of credit or similar facilities; (g) any obligations under commodity
swap agreements, commodity cap agreements, interest rate cap agreements,
interest rate swap agreements, foreign currency exchange agreements and other
similar agreements; and (h) any guaranty of any of the foregoing.

“Indemnified Party” is defined in Section 9.7(a).

“Indemnifying Party” is defined in Section 9.7(a).

“Independent Appraiser” is defined in Section 2.7.

“Initial Purchase Price” is defined in Section 2.5.

“Intellectual Property” means all (a) patents, patent applications, inventions,
discoveries, processes, designs, techniques, developments, technology, and
related improvements and know-how, whether or not patented or patentable; (b)
copyrights and works of authorship in any media, including computer hardware,
software, firmware, applications, files, systems, networks, databases and
compilations, documentation and related textual works, graphics, advertising,
marketing and promotional materials, photographs, artwork, drawings, articles,
textual works, and Internet site content, and all registrations of and
applications to register regarding the forgoing; (c) trademarks, service marks,
trade names, brand names, corporate names, domain names, logos trade dress and
other source indicators, all registrations of and applications to register
regarding the foregoing together with all translations, adaptations, derivations
and combinations thereof and including all goodwill of any business symbolized
thereby; (d) trade secrets, drawings, blueprints and all non-public,
confidential or proprietary information, documents, materials, analyses,
research and lists; (e) rights to sue for past, present and future





infringement, misappropriation, dilution or other violations thereof; (f) rights
in licenses to or from a third party in any of the foregoing; and (g) all
tangible embodiments thereof.

“Intercompany Agreements” is defined in Section 2.2(e).

“Interim Period” means that period of time commencing on the Effective Date and
ending on the Closing Date.

“Investment Grade” means a rating of at least BBB- by S&P or Baa3 by Moody’s.

“IRS” means the United States Internal Revenue Service or any successor agency,
and, to the extent relevant, the United States Department of Treasury.

“ISO New England” means ISO New England Inc.

“Knowledge” means (i) with respect to Sellers, the actual knowledge, after due
inquiry, of Dennis R. Brown, James A. Ginnetti, John J. Roman, Stephen A. Stites
or Wade Hoefling, and (ii) with respect to Buyer, the actual knowledge, after
due inquiry, of Sarah Wright, Scott Helm, Andrew Singer, Steve Herman or Rahul
Advani.

“Laws” means all laws, rules, statutes, regulations, codes, injunctions,
judgments, orders, decrees, rulings, interpretations, constitution, ordinance,
common law, or treaty, of any Governmental Authority or any foreign,
international, or multinational government or administration and related
agencies.

“Leased Vehicles” is defined in Section 2.1(g).

“Leases” is defined in Section 2.1(b).

“Liability” or “Liabilities” means any liability or obligation (whether known or
unknown, whether asserted or unasserted, whether absolute or contingent, whether
accrued or unaccrued, whether liquidated or unliquidated, whether incurred or
consequential and whether due or to become due), including any liability for
Taxes.

“Lien” means any mortgage, pledge, lien, security interest, charge, claim,
equitable interest, encumbrance, restriction on transfer, conditional sale or
other title retention device or arrangement (including, without limitation, a
capital lease), transfer for security for the payment of any Indebtedness, or
restriction on the creation of any of the foregoing, whether relating to any
property or right or the income or profits therefrom.

“Locals” means, collectively, (i) the International Brotherhood of Electrical
Workers, Local Union Nos. 420 and 457 and (ii) the International Brotherhood of
Electrical Workers, Local Union 455.

“Losses” is defined in Section 9.3.

“Material Adverse Effect” means with respect to any Person or entity, any
change, effect, event, occurrence or state of facts that, individually or
together with all such other changes,





effects, events, occurrences or facts, (i) is, or would reasonably be expected
to be, materially adverse to the business, assets, properties, financial
condition or results of operations of such Person and its subsidiaries taken as
a whole or such entity or (ii) prevents, or can reasonably be expected to
prevent, the performance by the affected Party of any of its material
obligations under this Related Purchase Agreement or the consummation of the
transactions contemplated by this Related Purchase Agreement; provided that
Material Adverse Effect shall not include any change, event, effect, or
occurrence (or changes, events, effects or occurrences taken together) generally
affecting the international, national, regional, local wholesale or retail
electric or gas industry as a whole or electric generating facilities or their
operations or operators as a whole that does not affect the NGC Facilities or
the Parties in any manner or degree significantly different than the industry as
a whole, including but not limited to:  (a) changes in markets for electric
power, natural gas or fuel used in connection with the NGC Facilities, (b)
changes in market design and pricing (including but not limited to either the
implementation of, or the failure to implement, an alternative capacity pricing
mechanism such as but not limited to the mechanism accepted by FERC on June 16,
2006 in Devon Power LLC, 115 FERC ¶ 61,340 (c) changes resulting from or
associated with acts of war or terrorism or changes imposed by a Governmental
Authority associated with additional security to address the events of September
11, 2001 or similar acts of terrorism, or (d) changes (individually or taken
together) in the North American, national, regional or local electric
transmission systems or operations thereof; and provided, further, that any
loss, claim, occurrence, change or effect that is cured prior to the Closing
Date shall not be considered a Material Adverse Effect.

“Mt. Tom Purchase Agreement” means that certain Purchase and Sale Agreement,
between Holyoke Water Power Company and Mt. Tom Generating Company LLC, an
Affiliate of Buyer, dated as of the date hereof.

“Multiemployer Plan” is defined in ERISA §3(37).

“NGC” is defined in the Recitals.

“NGC Assets” means the “Assets” as defined in the NGC SPA.

“NGC Facilities” is defined in the Recitals.

“NGC-NGS M&OA” is defined in the Recitals.

“NGC-NUSCO Services Agreement” is defined in the Recitals.

“NGC-Select Agency Agreement” is defined in the Recitals.

“NGC-Select Power Agreement” is defined in the Recitals.

“NGC SPA” is defined in the Recitals.

“NGC SPA Closing Date” means the date and time defined as the “Closing Date” in
the NGC SPA upon which the transaction contemplated by the NGC SPA shall be
consummated in accordance with the NGC SPA.





“NGS” is defined in the introductory paragraph.

“Non-Represented Plant Employees” is defined in Section 5.6(b).

“Non-Represented Support Employees” is defined in Section 5.6(c).

“NU” means Northeast Utilities, a Massachusetts business trust.

“NUEI” is defined in the Recitals.

“NUSCO” is defined in the introductory paragraph.

“Party” and “Parties” are defined in the introductory paragraph.

“Permits” means all certificates, licenses, permits, registrations,
authorizations, approvals, consents, orders, decisions and other actions of a
Governmental Authority pertaining to a particular Related Asset or the NGC
Facilities, or the ownership, operation or use thereof.

“Permitted Encumbrances” means any of the following: (i) Liens for Taxes or
other charges or assessments by any Governmental Authority to the extent that
the payment thereof is not in arrears or otherwise due or is being contested in
good faith (in the case of any such contest in good faith, where adequate
reserves have been established to the extent required by GAAP); (ii) deposits or
pledges made in connection with, or to secure payment of, worker’s compensation,
unemployment insurance, old age pension programs mandated under applicable laws
or other social security regulations; (iii) statutory or common law liens in
favor of carriers, warehousemen, mechanics and materialmen, statutory or common
law liens to secure claims for labor, materials or supplies and other like
liens, that, in the case of clauses (i) and (iii), inclusive, secure obligations
to the extent that payment thereof is not in arrears or otherwise due and that
have been incurred under Good Industry Practices; (iv) any Lien with respect to
the Related Assets that arises under Good Industry Practices (other than any
Lien in favor of Seller or any Affiliate of Seller) and the foreclosure of which
is not material to the operation or use of the Related Assets in the business of
Sellers as conducted on the Effective Date; and (vii) any Lien or title
imperfection with respect to the Related Assets created by or resulting from any
act or omission of Buyer.

“Person” means an individual, a partnership, a corporation, an association, a
joint stock company, a trust, a joint venture, a limited liability company, an
unincorporated organization, or a Governmental Authority (or any department,
agency, or political subdivision thereof).

“Proprietary Information” means all information about any Party (the “Disclosing
Party”) or its properties or operations furnished to the other Party (the
“Receiving Party”) or its Representatives by the Disclosing Party or its
Representatives, regardless of the manner or medium in which it is furnished,
provided that from and after the Closing Date any information regarding the
Related Assets shall be deemed Proprietary Information of Buyer and not
Proprietary Information of such Seller and to the extent such information is in
the possession of such Seller, such Seller shall be deemed to have received such
information from the Buyer on a confidential basis.  Proprietary Information
does not include information that (a) is or becomes generally available to the
public, other than as a result of a disclosure by the Receiving Party or





its Representatives in violation of this Related Purchase Agreement; (b) was
available to the Receiving Party on a nonconfidential basis prior to its
disclosure by the Disclosing Party or its Representatives; (c) becomes available
to the Receiving Party on a nonconfidential basis from a Person, other than the
Disclosing Party or its Representatives, who, to the Receiving Party’s actual
knowledge, is not otherwise bound by a confidentiality agreement with the
Disclosing Party or its Representatives, or is not otherwise under any
obligation to the Disclosing Party or any of its Representatives not to transmit
the information to the Receiving Party or its Representatives; or (d) Buyer or
its Affiliates disclose to their actual or potential financing sources
(including lenders and agents therefor), actual or potential commodity hedge or
interest rate swap providers or rating agencies and their respective attorneys,
consultants and advisors, provided that this clause (d) shall permit the
disclosure of such information by Buyer and its Affiliates only to the parties
enumerated in this clause (d).

“Purchase Price” is defined in Section 2.5.

“Purchase Price Adjustment” is defined in Section 2.6.

“Receiving Party” is defined in the definition of Proprietary Information.

“Related Assets” is defined in Section 2.1.

“Related Assets Employees” is defined in Section 5.6(c).

“Related Assets Employees’ Records” mean all personnel records maintained by
Sellers relating to the Related Assets Employees to the extent such files
contain (i) names, addresses, dates of birth, job titles and descriptions; (ii)
starting dates of employment; (iii) salary and benefits information; (iv)
resumes and job applications; and (v) any other documents that neither Sellers
nor their Affiliates are prohibited by Law to deliver to Buyer.  To the extent
the consent of a Related Assets Employee is required in order for Sellers or
their Affiliates to deliver a document which is part of the Related Assets
Employees’ Records to Buyer, Sellers agree to use Commercially Reasonable
Efforts to secure such consent.

“Related Purchase Agreement” is defined in the introductory paragraph.

“Related Transactions” means the transactions contemplated by the NGC SPA and
Related Purchase Agreement.

“Representative” means, as to any Person, such Person’s Affiliates and actual or
prospective lenders and its and their directors, officers, employees, agents,
advisors (including, without limitation, financial advisors, counsel and
accountants).

“Represented Employees” is defined in Section 5.6(a).

“Schedule” means a schedule to this Related Purchase Agreement.

“Schedule Update” is defined in Section 5.4(c).

“SEC” means the Securities and Exchange Commission.





“Securities Act” means the Securities Act of 1933, as amended.

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Select” is defined in the introductory paragraph.

“Seller” or “Sellers” is defined in the introductory paragraph.

“Seller Employee Benefit Plan” is defined in Section 2.4(g).

“Seller Guaranty” means a guaranty issued by NU, substantially in the form
attached hereto as Exhibit E, or such other form of performance assurance that
is acceptable to Buyer in its sole discretion.  

“Seller Indemnified Parties” is defined in Section 9.4.

“Sellers’ Regulatory Approvals” means those consents, approvals, orders or
authorizations of, or registrations, declarations or filings with, all
Governmental Authorities required in connection with the execution, delivery or
performance hereof by Sellers set forth on Schedule 6.2(c)attached hereto.

“Tax” or “Taxes” means any federal, state, local, or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental (including taxes under Code §59A),
customs duties, capital stock, franchise, profits, withholding, social security
(or similar, including FICA), unemployment, disability, real property, personal
property, sales, use, transfer, registration, value added, alternative or add-on
minimum, estimated, or other tax of any kind whatsoever, including any interest,
penalty, or addition thereto, whether disputed or not and any payments to any
federal, state, local or foreign taxing authorities in lieu of any such tax .

“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

“Third Party” means a Person who is not a Party or an Affiliate of a Party.

“Third Party Claim” is defined in Section 9.7(a).

“Transferable Permits” is defined in Section 2.1(c).

“WARN Act” means the Federal Worker Adjustment Retraining and Notification Act
of 1988, as amended.

2.

Acquisition of Assets by Buyer.

2.1.

Purchase and Sale of Assets.  Each Seller agrees to sell, assign and transfer,
or cause to be sold, assigned and transferred to Buyer, and Buyer agrees to
purchase from such Sellers at the Closing, subject to and upon the terms and
conditions contained herein, free and





clear of any Lien, except for Permitted Encumbrances, all of the right, title
and interest of each Seller or an Affiliate of such Seller, as applicable, in
and to the following assets owned by Sellers or such Affiliates used or held for
use in the operation of, the NGC Facilities (collectively, the “Related
Assets”):

(a)

the machinery, equipment, furniture, boats, vehicles and Intellectual Property
(subject to Section 2.2(d)) and, with respect to Intellectual Property licensed
from a third party, only to the extent assignable to Buyer on commercially
reasonable terms), set forth on Schedule 2.1(a), all applicable warranties
against manufacturers or vendors, to the extent that such warranties are
transferable and all items of personal property due under applicable warranties,
in each case as in existence on the Effective Date, but excluding such items
disposed of by Sellers in the ordinary course of business during the Interim
Period in accordance with this Related Purchase Agreement, and including such
additional items as may be acquired by Sellers for use in connection with the
Related Assets or the NGC Facilities in the ordinary course of business during
the Interim Period in accordance with this Related Purchase Agreement;

(b)

all rights with respect to leasehold interests and subleases and rights
thereunder relating to real property set forth on Schedule 2.1(b) (the
“Leases”);

(c)

all Permits held by Sellers relating to operation of the NGC Facilities listed
on Schedule 2.1(c), but only if and to the extent that such Permits are
transferable by Sellers to Buyer by assignment or otherwise (including, without
limitation, upon request or application to a Governmental Authority, or which
will pass to Buyer as successor in title to the Related Assets by operation of
Law (the “Transferable Permits”);

(d)

those contracts, agreements and personal property leases which are related to
the ownership, use or operation of the NGC Facilities and which are set forth in
Schedule 2.1(d) (the “Contracts”); provided that Sellers shall retain the rights
and interests under any Contract to the extent such rights and interests provide
for indemnity and exculpation rights for pre-Closing occurrences for which any
Seller or any of their Affiliates remain liable under this Related Purchase
Agreement;

(e)

all books, operating records, engineering designs, blueprints, as-built plans,
specifications, procedures, studies, reports and equipment repair, safety,
maintenance or service records of Sellers relating primarily to the operation of
the NGC Facilities, including the Related Assets Employees’ Records but
expressly excluding financial records, employees records (other than the Related
Assets Employees’ Records) and books of account (subject to the right of Sellers
and their Affiliates to retain copies of same for their use);

(f)

all rights of Sellers in and to any causes of action against a Third Party
relating to any Related Asset or Assumed Liability, whether received as a
payment or credit against future liabilities, including, without limitation,
insurance proceeds, condemnation awards and cash payments under warranties
covering the Related Assets to the extent such payments relate to Related Assets
or Assumed Liabilities; and





(g)

all right, title and interest of Sellers in the leased vehicles set forth on
Schedule 2.1(g) to the extent that Sellers or their Affiliates have purchased or
otherwise taken title to such leased vehicles as of the Closing Date (the
“Leased Vehicles”), subject to the Purchase Price adjustment set forth in
Section 2.6(a).

2.2.

Excluded Assets.  Notwithstanding anything to the contrary in this Related
Purchase Agreement, there shall be excluded from the Related Assets to be sold,
assigned, transferred, conveyed or delivered to Buyer hereunder, and to the
extent in existence on the Closing Date, there shall be retained by Sellers, as
applicable, any and all right, title or interest to the following assets,
properties and rights (collectively, the “Excluded Assets”):

(a)

all Cash, accounts and notes receivable, checkbooks and canceled checks, bank
deposits and property or income tax receivables or any other Tax refunds to the
extent allocable to a period ending on or before the Closing Date;

(b)

all rights of Sellers in and to any causes of action against a Third Party
relating to any period ending prior to the Closing Date, whether received as a
payment or credit against future liabilities, including, without limitation, any
rights or interests in respect of any refunds relating to property Taxes paid by
any Seller for periods ending on the Closing Date, as such Taxes are to be
prorated in accordance with Section 2.8, insurance proceeds, condemnation awards
and cash payments under warranties covering the Related Assets or the NGC
Facilities to the extent such payments relate to assets repaired or replaced
prior to the Closing Date, Excluded Assets or Excluded Liabilities, but
excluding any such rights of Sellers to the extent the associated Third Party
claims relate to an Assumed Liability;

(c)

all rights of Sellers, as applicable, to the words “NGS”, “Northeast Generation
Services Company”, “Select”, “Select Energy, Inc.”, “Northeast Utilities Service
Company”, “NUSCO” and any Trademarks which are composed of or comprise any
derivative;

(d)

all rights, benefits and interest in all purchase orders, licenses or contracts
not included in Related Assets and not assigned to the Buyer (including without
limitation any software licenses or contracts not specifically listed on
Schedule 2.1(a)); and

(e)

any and all of Sellers’ rights in any contract representing an intercompany
transaction or agreement between a Seller and an Affiliate of such Seller,
whether or not such transaction or agreement relates to the provisions of goods
or services, payment arrangements, intercompany charges or balances or the like
(the “Intercompany Agreements”).

2.3.

Assumption of Liabilities.  On the terms and subject to the conditions set forth
herein, from and after the Closing, Buyer will assume and satisfy or perform all
of the Liabilities of Sellers, in respect of, or otherwise arising from the
operation or use of the Related Assets other than the Excluded Liabilities (as
set forth in Section 2.4 below) (the “Assumed Liabilities”):





(a)

all Liabilities under (i) the Contracts, the Leases and the Transferable Permits
in accordance with the terms thereof, and (ii) the contracts, leases,
commitments and other agreements entered into by Sellers with respect to the NGC
Facilities or the Related Assets during the Interim Period consistent with the
terms of this Related Purchase Agreement; except in each case, to the extent
such Liabilities, but for a breach or default by Sellers, would have been paid,
performed or otherwise discharged on or prior to the Closing Date, or to the
extent the same arise out of any such breach or default, or to the extent the
same relate to performance rendered to Sellers prior to the Closing Date;

(b)

all Liabilities under the Permitted Encumbrances;

(c)

all Liabilities relating to employees for which Buyer is responsible under
Section 5.6;

(d)

all Liabilities with respect to claims and causes of action set forth on
Schedule 3.9 as of the date hereof; and

(e)

all other Liabilities expressly allocated to Buyer in this Related Purchase
Agreement or in any of the Ancillary Agreements.

2.4.

Excluded Liabilities.  Buyer shall not assume or be responsible for the
performance of any the following Liabilities (collectively, the “Excluded
Liabilities”):

(a)

any Liability of Sellers in respect of or otherwise arising from the operation
or use of the Excluded Assets or any other assets of Sellers or any Affiliate of
Sellers that are not Related Assets;

(b)

any Liability of Sellers to any Affiliate of Sellers or any officer, director or
shareholder of Sellers, including without limitation, pursuant to Intercompany
Agreements, except as specifically provided in Section 5.6;

(c)

any Liability of Sellers or any Affiliate of Sellers in respect of any
indebtedness;

(d)

Liability for accounts or notes payable or outstanding checks or drafts, to the
extent allocable to a period ending on or before the Closing Date;

(e)

any Liability of Sellers arising from the making or performance of this Related
Purchase Agreement or an Ancillary Agreement or the transactions contemplated
hereby or thereby;

(f)

any Liability of Sellers in respect of obligations for goods delivered or
services rendered prior to the Closing Date or other Liabilities under
contracts, leases or Permits which Buyer has not assumed pursuant to Section
2.3(a);

(g)

any Liability arising out of or in connection with any Employee Benefit Plan
established or maintained by Sellers or to which Sellers contribute or otherwise
has





any Liabilities with respect to (each such plan, a “Seller Employee Benefit
Plan”) or any Liability for the termination of any such Seller Employee Benefit
Plan;

(h)

any Liability for any compensation or benefits accruing prior to the Closing
Date, under the terms or provisions of any Seller Employee Benefit Plan or the
Collective Bargaining Agreements, or otherwise relating to any of the Related
Assets Employees, other than the Liabilities assumed by Buyer under Section 5.6;

(i)

any Liability relating to any employees of Sellers or its Affiliates who do not
become Related Assets Employees pursuant to Section 5.6;

(j)

except as otherwise expressly set forth in this Related Purchase Agreement, any
Liability of Sellers relating to any claim or cause of action in respect of the
operation or use of the NGC Facilities on or prior to the Closing Date,
regardless of when such action is commenced, other than the claims and causes of
action set forth on Schedule 3.10 as of the date hereof;

(k)

except as otherwise expressly set forth in this Related Purchase Agreement, any
Liability of Sellers for any fines or penalties imposed by a Governmental
Authority resulting from (x) any investigation or proceeding pending on or prior
to the Closing Date or relating to events occurring or conditions arising on or
prior to the Closing Date or (y) illegal acts, violation of Permits or willful
misconduct of Sellers on or prior to the Closing Date; and

(l)

any Liability in respect of Taxes imposed on or attributable to the Related
Assets for taxable periods ending on or before the Closing Date as such Taxes
are to be pro rated in accordance with Section 2.8, or any Liability in respect
of Taxes imposed on Sellers (or any member of an affiliated group of
corporations within the meaning of Section 1504 of the Code of which Sellers are
or have been a member) for any taxable period, except those Taxes for which
Buyer is liable pursuant to Section 8.

2.5.

Purchase Price.  Buyer agrees to assume the Assumed Liabilities and pay to
Sellers at the Closing an aggregate amount equal to Five Hundred and Thirty-Five
Thousand Dollars ($535,000) (the “Initial Purchase Price”) plus or minus amounts
to account for (i) the Estimated Adjustment to the Initial Purchase Price to be
made as of the Closing under Section 2.6(b), and (ii) the pro rations to be made
as of the Closing under Section 2.8(a), (the Initial Purchase Price, as so
adjusted, shall be referred to herein as the “Closing Purchase Price”).  The
Closing Purchase Price shall be payable at the Closing in cash by wire transfer
to Sellers in accordance with written instructions of Sellers given to Buyer at
least three (3) Business Days prior to the Closing.  Following the Closing, the
Closing Purchase Price shall be subject to adjustment pursuant to Sections
2.6(c) and 2.8(b), and the Closing Purchase Price, as so adjusted pursuant to
such Sections, shall be herein referred to as the “Purchase Price.”  

On the Effective Date, Buyer shall deliver to Sellers an Acceptable Guaranty and
an Acceptable Letter of Credit and shall, pursuant to Section 5.8, cause such
Acceptable Guaranty and such Acceptable Letter of Credit to be maintained to
secure the payment of the Purchase Price through the Closing Date.  





2.6.

Adjustments to Initial Purchase Price.  The Initial Purchase Price shall be
increased or reduced as set forth in Sections 2.6(a) and (b), and the Closing
Purchase Price shall be subject to adjustment as set forth in Section 2.6(c).
 Such increases or reductions, as the case may be, shall be referred to herein
as the “Purchase Price Adjustment” and shall be determined and paid as set forth
below:

(a)

The Initial Purchase Price shall be increased to account for any amount paid for
in full by Sellers in connection with the purchase of the vehicles identified as
Leased Vehicles on Schedule 2.1(g).

(b)

At least twenty (20) Business Days prior to the Closing Date, Sellers shall
prepare and deliver to Buyer an estimated Closing Statement (the “Estimated
Closing Statement”) that shall set forth Sellers’ best estimate of the
adjustments to the Initial Purchase Price required by Section 2.6(a) (the
“Estimated Adjustment”).  The Initial Purchase Price shall be adjusted (the
“Closing Adjustment”) for the Closing by the amount of the Estimated Adjustment.

(c)

Within ninety (90) days following the Closing Date, Sellers shall prepare and
deliver to Buyer a closing statement that shall set forth Sellers’ computation
of the final Purchase Price Adjustment based on Sections 2.6(a) and (b) and the
components thereof taking into account actual data (the “Closing Statement”).
 Within twenty (20) days following the delivery of the Closing Statement by
Sellers to Buyer, Buyer may object to the Closing Statement in writing.  Sellers
agree to cooperate with Buyer to provide to Buyer or Buyer’s Representatives
information used to prepare the Closing Statement and information relating
thereto.  If Buyer objects to the Closing Statement, the Parties shall attempt
to resolve such dispute by negotiation.  If the Parties are unable to resolve
such dispute within twenty (20) days of any objection by Buyer, the Parties
shall appoint PricewaterhouseCoopers, or, if PricewaterhouseCoopers is not
available, another nationally recognized accounting firm not the external
auditing firm of either Buyer or Sellers, to be mutually agreed upon by the
Parties, who shall, at Sellers’ and Buyer’s joint expense, review the Closing
Statement and determine the appropriate Purchase Price Adjustment under this
Section 2.6.  The agreed upon Closing Statement or the finding of such
accounting firm, as the case may be, shall be used to determine the Purchase
Price Adjustment and shall be binding on the Parties.  Upon the determination of
the Purchase Price Adjustment, the Parties owing a balance on account of the
Purchase Price Adjustment shall deliver the balance due to the other Parties no
later than two (2) Business Days after such determination in immediately
available funds or in any other manner as reasonably requested by the payee.
 The balance due shall be determined by offsetting against each Party’s credits
and debits arising from the Purchase Price Adjustment the credits and debits
accorded to each Party in the Closing Statement on account of the Estimated
Adjustment.   The acceptance by Buyer and Sellers of the Purchase Price
Adjustment shall not constitute or be deemed to constitute a waiver of the
rights of any Party in respect of any other provision of this Related Purchase
Agreement.

2.7.

Allocation of Purchase Price.  Buyer and Sellers shall use their good faith best
efforts to agree upon an allocation among the Acquired Assets of the sum of the
Purchase Price and the Assumed Liabilities consistent with Section 1060 of the
Code and the Treasury





Regulations thereunder within sixty (60) days after the Closing Date (or such
later date as the Parties may mutually agree).  Buyer and Sellers may jointly
agree to obtain the services of an independent engineer or appraiser (the
“Independent Appraiser”) to assist the Parties in determining the fair value of
the Acquired Assets solely for purposes of such allocation under this Section
2.7.  If such an appraisal is made, Buyer and Sellers agree to accept the
Independent Appraiser’s determination of the fair value of the Acquired Assets.
 The cost of the appraisal shall be borne equally by Buyer and Sellers, such
that Buyer shall pay fifty percent (50%) of such cost and Sellers collectively
shall pay fifty percent (50%) of such cost.  Each of Buyer and Sellers agree to
file Internal Revenue Service Form 8594 (“Form 8594”) and all federal, state,
local and foreign Tax Returns in accordance with such agreed allocation (giving
effect to mutually-agreed upon adjustments as a result of adjustments to the
Closing Purchase Price pursuant to Section 2.6 and Section 2.8).  Each of Buyer
and Sellers shall report the transactions contemplated by this Related Purchase
Agreement and the Ancillary Agreements for federal Income Tax and all other Tax
purposes in a manner consistent with the allocation, if agreed-upon or
determined by the Independent Appraiser in each case pursuant to this Section
2.7.  In each case, each of Buyer and Sellers agree to provide the other
promptly with any other information required to complete Form 8594.  Each of
Buyer and Sellers shall notify and provide the other with reasonable assistance
in the event of an examination, audit or other proceeding regarding the agreed
upon allocation of the Purchase Price.

2.8.

Proration.

(a)

Buyer and Sellers agree that all of the items listed below and such others as
are mutually agreed to by the Parties, relating to the business and operations
of the Related Assets, will be prorated as of the Closing Date, with Sellers
liable to the extent such items relate to any period through the Closing Date,
and Buyer liable to the extent such items relate to periods after the Closing
Date: (i) personal property, occupancy and water Taxes, assessments and other
charges, if any, on or associated with the Related Assets; (ii) rent and other
items payable by or to Sellers under any of the Contracts or Leases assigned to
and assumed by Buyer hereunder; (iii) any Permit, license, registration or fees
with respect to any Transferable Permit associated with the Related Assets; (iv)
the value of capacity or transition payment attributed to the NGC Facilities
under the FERC Capacity Settlement or prevailing capacity market rules for the
month in which the Closing occurs (the “Closing Month Capacity Payment”); and
(v) charges from ISO New England allocated to any Seller as the owner of the
Load Asset and/or Generation Asset with respect to the NGC Facilities for the
month in which the Closing occurs (the “Closing Month ISO Charges”). Subject to
Section 2.8(b), not less than five (5) Business Days prior to the Closing Date,
the Parties shall agree upon the sum of the net amount of the prorated amounts
to which either Sellers or Buyer shall be entitled pursuant to this Section
2.8(a) and the Initial Purchase Price shall be adjusted to reflect such net
amount.

(b)

If the amount of one or more Taxes, fees or other liabilities, including without
limitation the Closing Month Capacity Payment and the Closing Month ISO Charges,
to be prorated in accordance with Section 2.8(a) is not known or determinable on
or prior to the Closing Date, the amounts to be prorated upon the Closing in
accordance with Section 2.8(a) shall (i) in the case of Taxes, fees or other
liabilities (other than the Closing Month Capacity Payment and the Closing Month
ISO Charges)





be based upon the actual Taxes, fees or other liabilities for the preceding year
(or appropriate period) for which such actual Taxes, fees or liabilities are
available, and (ii) in the case of the Closing Month Capacity Payment and the
Closing Month ISO Charges, be based on a reasonable estimate of such charges by
Sellers.  The amount of Taxes, fees or other liabilities prorated upon the
Closing pursuant to Section 2.8(a), including without limitation the Closing
Month Capacity Payment and the Closing Month ISO Charges, shall be adjusted upon
the request of either Sellers, on the one hand, or Buyer, on the other hand,
made within sixty (60) days of the date the actual amounts become available.
 Sellers and Buyer agree to furnish each other with such documents and other
records that may be reasonably requested in order to confirm all adjustment and
proration calculations made pursuant to this Section 2.8.

2.9.

The Closing.  Unless otherwise agreed to by the Parties, the closing of the
transactions contemplated by this Related Purchase Agreement (the “Closing”)
shall take place at the offices of Day, Berry & Howard LLP, 185 Asylum Street,
Hartford, CT, on the NGC SPA Closing Date, it being the intent of the Parties
that the transactions contemplated by this Related Purchase Agreement close
contemporaneously with the closing of the transactions contemplated by the NGC
SPA.  The date of Closing is hereinafter called the “Closing Date” and shall be
effective for all purposes herein as of 12:01 a.m. Eastern time on the Closing
Date.

2.10.

Deliveries by Sellers at the Closing.  At the Closing, Sellers shall deliver the
following to Buyer, duly executed and properly acknowledged, if appropriate:

(a)

the Bill of Sale, substantially in the form attached hereto as Exhibit A, for
the tangible personal property included in the Related Assets;

(b)

the Assignment and Assumption Agreement, substantially in the form attached
hereto as Exhibit B, in recordable form if necessary;

(c)

a FIRPTA Affidavit executed by Sellers;

(d)

certificates of title for the vehicles and boats which are part of the Related
Assets;

(e)

all attornment agreements, notices and other documents and instruments required
for the assignment or other transfer of the Leases from Sellers to Buyer, which
agreements, notices, documents and instruments shall, upon the reasonable
request of Buyer, be in recordable form;

(f)

copies of all consents, waivers or approvals obtained by Sellers with respect to
the Related Assets, the transfer of the Transferable Permits or the consummation
of the transactions contemplated by this Related Purchase Agreement and the
Ancillary Agreements, to the extent specifically required under this Related
Purchase Agreement or the Ancillary Agreements;

(g)

a certificate from an authorized officer of Sellers, dated the Closing Date, to
the effect that, to such officer’s Knowledge, the conditions set forth in
Sections 6.1(a), (b) and (c) have been satisfied;





(h)

a copy, certified by the Secretary or an Assistant Secretary of Sellers, of
corporate resolutions authorizing the execution and delivery of this Related
Purchase Agreement and the Ancillary Agreements and instruments attached as
exhibits hereto and thereto, and the consummation of the transactions
contemplated hereby and thereby;

(i)

a certificate of the Secretary or an Assistant Secretary of Sellers which shall
identify by name and title and bear the signature of the officers of Sellers
authorized to execute and deliver this Related Purchase Agreement and the
Ancillary Agreements and instruments attached as exhibits hereto and thereto;
and

(j)

all such other instruments of sale, transfer, conveyance, assignment or
assumption as Buyer and its counsel may reasonably request in connection with
the sale of the Related Assets.

2.11.

Deliveries by Buyer at the Closing.  At the Closing, Buyer shall deliver to
Sellers, properly executed and acknowledged, if appropriate:

(a)

the Closing Purchase Price;

(b)

the Assignment and Assumption Agreement, substantially in the form attached
hereto as Exhibit B to this Related Purchase Agreement, duly executed by Buyer,
and if necessary or desirable to Sellers, in recordable form;

(c)

a certificate from an authorized officer of Buyer, dated the Closing Date, to
the effect that, to such officer’s Knowledge, the conditions set forth in
Sections 6.2(a), (b), and (c) have been satisfied;

(d)

a copy, certified by the Secretary or Assistant Secretary of Buyer, of
resolutions authorizing the execution and delivery of this Related Purchase
Agreement and the Ancillary Agreements and instruments attached as exhibits
hereto and thereto, and the consummation of the transactions contemplated hereby
and thereby;

(e)

a certificate of the Secretary or Assistant Secretary of Buyer which shall
identify by name and title and bear the signature of the officers of Buyer
authorized to execute and deliver this Related Purchase Agreement and the
Ancillary Agreements and instruments attached as exhibits hereto and thereto;
and

(f)

all such other instruments of purchase, sale, transfer, conveyance, delivery,
receipt, assignment or assumption as Sellers and their counsel may reasonably
request in connection with the sale or purchase of the Related Assets or
assumption of the Assumed Liabilities.

3.

Representations, Warranties and Disclaimers of Sellers.  

Each Seller, severally as to those representations and warranties involving such
Seller only, represents and warrants to Buyer that each of the statements set
forth below is true and correct in all respects as of the Effective Date and
will be true and correct as of the Closing Date, provided that an exception or
qualification set forth in any Schedule with respect to a particular





representation and warranty shall be deemed to be an exception or qualification
with respect to all other applicable representations and warranties to the
extent the description of the facts regarding the event, item or matter
disclosed is adequate so as to make reasonably clear that such exception or
qualification is applicable to such other representations and warranties whether
or not such exception or qualification is so numbered:

3.1.

Organization of Seller.  Such Seller is duly organized, validly existing and in
good standing under the laws of the State of Connecticut.  Copies of the charter
and by-laws of such Seller, each as amended to date, have been heretofore made
available to Buyer and are accurate and complete.

3.2.

Authorization of Transaction.  Such Seller has the power and authority
(including full corporate power and authority) to execute and deliver this
Related Purchase Agreement and the Ancillary Agreements to which it is a party
and, subject to receipt of all Sellers’ Regulatory Approvals, to perform its
obligations hereunder and thereunder.  All corporate actions or proceedings to
be taken by or on the part of such Seller to authorize and permit the due
execution and valid delivery by such Seller of this Related Purchase Agreement
and the Ancillary Agreements to which it is a party and the instruments required
to be duly executed and validly delivered by such Seller pursuant hereto and
thereto, the performance by such Seller of its obligations hereunder and
thereunder, and the consummation by such Seller of the transactions contemplated
herein and therein, have been duly and properly taken.  This Related Purchase
Agreement and the Ancillary Agreements to which such Seller is a party have been
duly executed and validly delivered by such Seller and constitute the legal,
valid and binding obligation of such Seller, enforceable in accordance with
their terms and conditions.

3.3.

Noncontravention.  Subject to such Seller obtaining the Sellers’ Regulatory
Approvals, neither the execution and the delivery of this Related Purchase
Agreement or any of the Ancillary Agreements, nor the consummation of the
transactions contemplated hereby and thereby (including the assignments and
assumptions referred to in Sections 2.10(j) and 2.11(f) above), will (a) violate
any constitution, statute, regulation, rule, injunction, judgment, order,
decree, ruling, charge, license or other restriction of any Governmental
Authority to which such Seller or any of its property is subject or any
provision of the charter or by-laws of such Seller, or (b) assuming receipt of
all necessary filings, waivers, approvals, consents and authorizations set forth
on Schedule 3.3, conflict with, result in a breach of, constitute a default
under, result in the acceleration of, trigger any right of first refusal under,
create in any party the right to accelerate, terminate, modify, or cancel, or
require any notice under (with or without the giving of notice, the lapse of
time, or both) any agreement, contract, lease, license, instrument, or other
arrangement to which such Seller is bound (including without limitation, the
Contracts) or to which any of the Related Assets is subject (or result in the
imposition of any Lien upon any of the Related Assets), except for matters that
will not have a Material Adverse Effect on the NGC Facilities or such Seller or
as otherwise disclosed in Schedule 3.3.

3.4.

Brokers’ Fees.  Such Seller has no Liability or obligation to pay any fees or
commissions to any broker, finder or agent with respect to the transactions
contemplated by this Related Purchase Agreement for which Buyer could become
liable or obligated.





3.5.

Title to Related Assets.  Except as set forth in Schedule 3.5 and except for
Permitted Encumbrances, such Seller has good and valid title, or a valid
leasehold interest in, such Seller’s Related Assets free and clear of all Liens.

3.6.

Legal and Other Compliance

(a)

Such Seller is in compliance with all current Laws applicable to such Seller’s
Related Assets the violation of which could have a Material Adverse Effect on
the NGC Facilities, other than as disclosed in Schedule 3.6.

(b)

Schedule 2.1(c) sets forth all Permits held by any Seller that are material to
the ownership or operation of NGC Facilities.  Except as would not cause a
Material Adverse Effect on the NGC Facilities and as set forth on Schedule
3.6(b): (i) all such Permits are in full force and effect and such Seller is in
compliance with all such Permits in all material respects and (ii) such Seller
has not received any written notification from any Governmental Authority
alleging that it is in material violation of any such Permits and, to such
Seller’s Knowledge, there is no such material violation.

3.7.

Taxes.  Such Seller has filed all material Tax Returns that it was required to
file, and such Tax Returns are true correct and complete in all material
respects.  Such Seller has paid all material Taxes, except where such Seller is
contesting the same in good faith by appropriate proceedings and has made
adequate provision for the payment of such contested taxes.  Such Seller has
made adequate provision for the payment of material Taxes not yet due and
payable for all periods through and including the Closing Date.  Except as set
forth on Schedule 3.7, no audits, examinations or administrative or judicial
proceedings with respect to material Taxes of such Seller are ongoing, pending
or proposed in writing by any taxing authority.   None of the Related Assets is
“tax-exempt use property” within the meaning of Section 168(h) of the Code,
directly or indirectly secures any debt the interest on which is tax-exempt
under Section 103(a) of the Code, or is property required to be treated as being
owned by any other person pursuant to the “safe harbor lease” provisions of
former Section 168(f)(8) of the Code.

3.8.

Contracts and Leases.  Except as disclosed on Schedule 3.8, (i) each of the
Contracts to which such Seller is a party constitutes a valid and binding
obligation of such Seller and, to such Seller’s Knowledge, each other party
thereto, (ii) such Seller is not in material breach or default in any material
respect under any of such Contracts, and, to such Seller’s Knowledge, the other
parties to such Contracts are not in material breach or default in any material
respect under any thereof (and in each such case no event exists that with the
passage of time or the giving of notice would constitute such material breach or
default), (iii) subject to receipt of any necessary consents, the Contracts may
be transferred to Buyer pursuant to this Related Purchase Agreement and will
continue in full force and effect thereafter, in each case without breaching the
terms thereof or resulting in the forfeiture or impairment of any material
rights thereunder, and (iii) such Seller has not received notice from any other
party to any Contract of any threatened termination of such Contract.  Such
Seller has delivered or made available to Buyer true, correct and complete
copies of all of the Contracts and all amendments thereto.





3.9.

Litigation.  Except as disclosed in Schedule 3.9, no action, suit, claim, demand
or other proceeding is pending or, to such Seller’s Knowledge, threatened that
would be reasonably likely to result in a Material Adverse Effect on NGC
Facilities or that questions the validity of this Related Purchase Agreement or
the Ancillary Agreements or of any action taken or to be taken pursuant to or in
connection with the provisions of this Related Purchase Agreement or the
Ancillary Agreements.  Except as disclosed on Schedule 3.9, there are no
judgments, orders, decrees, citations, fines or penalties heretofore assessed
against such Seller that may be material to such Seller or that impair, estop,
impede, restrain, ban or otherwise adversely affect Sellers’ ability to satisfy
or perform any of its obligations pursuant to this Related Purchase Agreement
under any federal, state or local Law.

3.10.

Employees.

(a)

The Collective Bargaining Agreements are the only collective bargaining
agreement that governs the terms and conditions of employment of the Represented
Employees at the NGC Facilities.  A true and correct copy of the Collective
Bargaining Agreements have heretofore been made available to Buyer.  Except as
described in Schedule 3.10(a), and except as to such matters as will not have a
Material Adverse Effect on the NGC Facilities: (i) such Seller has not
experienced any labor strikes or work stoppages by such employees due to labor
disagreements during the two-year period preceding the Effective Date and to
such Seller’s Knowledge, none is currently pending; (ii) to such Seller’s
Knowledge, such Seller is in compliance with all applicable Laws respecting
employment and employment practices, equal employment opportunity, occupational
health and safety, affirmative action, terms and conditions of employment and
wages and hours; (iii) such Seller has not received written notice from any
Governmental Authority of any unfair labor practice charge, complaint or
proceeding against such Seller pending or threatened before the National Labor
Relations Board or any other Governmental Authority with respect to such
employees; (iv) no arbitration, grievance or proceeding arising out of or under
the Collective Bargaining Agreement are pending against Seller or its
Affiliates; (v) such Seller is in compliance in all material respects with the
Collective Bargaining Agreements to which such Seller is a party; and (vi) no
charges of discrimination, harassment, or retaliation, or lawsuits by or on
behalf of current or former employees employed at or in support of the Facility
are pending, or, to the Seller’s Knowledge, threatened against the Seller or its
Affiliates.

(b)

Schedule 3.10(b) contains a true and complete list of each Seller Employee
Benefit Plan under which any of the Acquired Assets Employees has, as of the
Effective Date, any present or future right to benefits as of the Effective
Date. With respect to each such Seller Employee Benefit Plan, such Seller has
made available to Buyer a current, accurate and complete copy (or, to the extent
no such copy exists, an accurate description) thereof and, to the extent
applicable any related trust agreement or other funding instrument and any
currently applicable summary plan description with respect thereto.

(c)

(i) Each Seller Employee Benefit Plan has been established and administered in
accordance with its terms, and in compliance with the applicable provisions of
ERISA, the Code and other applicable laws, rules and regulations, (ii) no





event has occurred and no condition exists with respect to any Seller Employee
Benefit Plan that would be reasonably likely to subject Buyer or its Affiliates
to any material Liability, and (iii) no Seller Employee Benefit Plan is a
Multiemployer Plan.

3.11.

Intellectual Property.  Schedule 2.1(a) discloses all material Intellectual
Property owned, licensed or leased by such Seller or its Affiliates and used for
the operation of the NGC Facilities as presently operated in all material
respects that is not included in the Related Assets.  Such Seller or its
Affiliates have all right, title and interest in or valid, binding and
irrevocable rights to use such Intellectual Property included in the Related
Assets without material limitation, Liens (except for Permitted Encumbrances) or
royalty burdens.  To the Knowledge of such Seller, none of such Intellectual
Property included in the Related Assets is being infringed by any other Person,
and such Seller, to its Knowledge, is not infringing and has not received notice
that it is infringing (or allegedly infringing) any Intellectual Property of any
other Person in connection with the operation of the Related Assets, that in
either case could reasonably be expected to have a Material Adverse Effect on
the NGC Facilities.  

3.12.

Disclaimers Regarding Related Assets.  EXCEPT FOR ANY REPRESENTATIONS AND
WARRANTIES SET FORTH IN THIS SECTION 3, THE RELATED ASSETS ARE SOLD “AS IS,
WHERE IS,” AND EACH SELLER EXPRESSLY DISCLAIMS ANY REPRESENTATIONS OR WARRANTIES
OF ANY KIND OR NATURE, EXPRESS OR IMPLIED, AS TO LIABILITIES, OPERATIONS OF THE
NGC FACILITIES, TITLE, CONDITION, VALUE OR QUALITY OF THE RELATED ASSETS OR THE
PROSPECTS (FINANCIAL AND OTHERWISE), RISKS AND OTHER INCIDENTS OF THE RELATED
ASSETS INCLUDING, WITHOUT LIMITATION, WITH RESPECT TO THE ACTUAL OR RATED
GENERATING CAPABILITY OF THE NGC FACILITIES OR THE ABILITY OF BUYER TO SELL FROM
THE NGC FACILITIES ELECTRIC ENERGY, CAPACITY OR OTHER PRODUCTS RECOGNIZED BY ISO
NEW ENGLAND FROM TIME TO TIME, AND SELLERS SPECIFICALLY DISCLAIM ANY
REPRESENTATION OR WARRANTY OF MERCHANTABILITY, USAGE, OR SUITABILITY OR FITNESS
FOR ANY PARTICULAR PURPOSE WITH RESPECT TO THE RELATED ASSETS, OR ANY PART
THEREOF, OR AS TO THE WORKMANSHIP THEREOF, OR THE ABSENCE OF ANY DEFECTS
THEREIN, WHETHER LATENT OR PATENT, OR COMPLIANCE WITH ENVIRONMENTAL
REQUIREMENTS, OR AS TO THE CONDITION OF THE RELATED ASSETS, OR ANY PART THEREOF,
IN EACH CASE EXCEPT AS SET FORTH HEREIN.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
HEREIN, EACH SELLER FURTHER SPECIFICALLY DISCLAIMS ANY REPRESENTATION OR
WARRANTY REGARDING THE ABSENCE OF HAZARDOUS SUBSTANCES OR LIABILITY OR POTENTIAL
LIABILITY ARISING UNDER ENVIRONMENTAL LAWS. WITHOUT LIMITING THE GENERALITY OF
THE FOREGOING, EXCEPT AS EXPRESSLY PROVIDED HEREIN, EACH SELLER EXPRESSLY
DISCLAIMS ANY REPRESENTATION OR WARRANTY OF ANY KIND REGARDING THE CONDITION OF
THE RELATED ASSETS OR THE SUITABILITY OF THE NGC FACILITIES FOR OPERATION AS
POWER PLANTS OR AS SITES FOR THE DEVELOPMENT OF ADDITIONAL OR REPLACEMENT
GENERATION CAPACITY AND NO MATERIAL OR INFORMATION PROVIDED BY OR COMMUNICATIONS
MADE BY SELLERS, OR BY ANY BROKER OR INVESTMENT BANKER,





INCLUDING WITHOUT LIMITATION ANY INFORMATION OR MATERIAL CONTAINED IN THE
DESCRIPTIVE MEMORANDUM DATED AS OF FEBRUARY, 2006, AS SUPPLEMENTED, INFORMATION
PROVIDED DURING DUE DILIGENCE, INCLUDING BUT NOT LIMITED TO INFORMATION IN THE
DATA ROOM, AND ANY ORAL, WRITTEN OR ELECTRONIC RESPONSE TO ANY INFORMATION
REQUEST PROVIDED TO BUYER, WILL CAUSE OR CREATE ANY WARRANTY, EXPRESS OR
IMPLIED, AS TO THE TITLE, CONDITION, VALUE OR QUALITY OF THE RELATED ASSETS THAT
IS NOT SET FORTH HEREIN.  NOTHING IN THIS DISCLAIMER OR THIS RELATED PURCHASE
AGREEMENT SHALL BE DEEMED TO AFFECT THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER ANY ANCILLARY AGREEMENT FOR A BREACH OF ANY REPRESENTATION, WARRANTY OR
COVENANT CONTAINED IN SUCH ANCILLARY AGREEMENT.

4.

Representations and Warranties of Buyer.  Buyer represents and warrants to
Sellers that the statements contained in this Section 4 are true and correct as
of the Effective Date and will be true and correct as of the Closing Date.

4.1.

Organization of Buyer.  Buyer is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware.  Copies of the
organizational documents and bylaws of Buyer, each as amended to date, have been
heretofore delivered to Sellers and are accurate and complete.

4.2.

Authorization of Transaction.  Buyer has the power and authority (including full
corporate power and authority) to execute and deliver this Related Purchase
Agreement and the Ancillary Agreements and, subject to receipt of all Buyer’s
Regulatory Approvals, to perform its obligations hereunder and thereunder.  All
corporate actions or proceedings to be taken by or on the part of Buyer to
authorize and permit the due execution and valid delivery by Buyer of this
Related Purchase Agreement, the Ancillary Agreements and the instruments
required to be duly executed and validly delivered by Buyer pursuant hereto and
thereto, the performance by Buyer of its obligations hereunder and thereunder,
and the consummation by Buyer of the transactions contemplated herein and
therein, have been duly and properly taken.  This Related Purchase Agreement
 and the Ancillary Agreements have been duly executed and validly delivered by
Buyer and constitute the valid and legally binding obligations of Buyer,
enforceable against Buyer in accordance with their terms and conditions.

4.3.

Noncontravention.  Subject to Buyer obtaining the Buyer’s Regulatory Approvals,
neither the execution and the delivery of this Related Purchase Agreement or any
of the Ancillary Agreements, nor the consummation of the transactions
contemplated hereby and thereby (including the assignments and assumptions
referred to in Sections 2.10(j) and 2.11(f) above), will (a) violate any
constitution, statute, regulation, rule, injunction, judgment, order, decree,
ruling, charge, or other restriction of any Governmental Authority to which
Buyer is subject or any provision of the organizational documents or bylaws of
Buyer or (b) assuming receipt of all necessary filings, waivers, approvals,
consents and authorizations, conflict with, result in a breach of, constitute a
default under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify, or cancel, or require any notice (with or without
the giving of notice, the lapse of time, or both) under any agreement, contract,
lease, license,





instrument, or other arrangement to which Buyer is a party or by which it is
bound or to which any of its assets is subject, except for matters that will not
be material to Buyer.

4.4.

Brokers’ Fees.  Buyer has no Liability or obligation to pay any fees or
commissions to any broker, finder or agent with respect to the transactions
contemplated by this Related Purchase Agreement for which any Seller could
become liable or obligated.

4.5.

Litigation.  No action, suit, claim, demand or other proceeding is pending or,
to the Buyer’s Knowledge, threatened that would be reasonably likely to result
in a Material Adverse Effect on Buyer or that questions the validity of this
Related Purchase Agreement or the Ancillary Agreements or of any action taken or
to be taken pursuant to or in connection with the provisions of this Related
Purchase Agreement or the Ancillary Agreements.  There are no judgments, orders,
decrees, citations, fines or penalties heretofore assessed against Buyer that
have a Material Adverse Effect on Buyer or impair, estop, impede, restrain, ban
or otherwise adversely affect Buyer’s ability to satisfy or perform any of the
Assumed Liabilities under any federal, state or local Law.

4.6.

Availability of Funds.  At Closing, assuming all conditions set forth in Section
6.1 have been satisfied or waived by Buyer in its sole discretion, Buyer will
have sufficient funds available to it to pay the Closing Purchase Price on the
Closing Date and to enable Buyer to perform all of its obligations under this
Related Purchase Agreement.

4.7.

“As Is” Sale.  The representations and warranties set forth in Section 3
constitute the sole and exclusive representations and warranties of Sellers in
connection with the transactions contemplated hereby.  There are no
representations, warranties, covenants, understandings or agreements among the
Parties regarding the Related Assets or their transfer other than those
incorporated in this Related Purchase Agreement and the Ancillary Agreements.
 Except for the representations and warranties expressly set forth in Section 3,
Buyer disclaims reliance on any representations, warranties or guarantees,
either express or implied, by any Seller including but not limited to any
representation or warranty expressed or implied in any oral, written or
electronic response to any information request provided to Buyer.  EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED HEREIN, BUYER ACKNOWLEDGES AND AGREES THAT THE
RELATED ASSETS ARE BEING ACQUIRED “AS IS, WHERE IS” ON THE CLOSING DATE, AND IN
THEIR CONDITION ON THE CLOSING DATE.  BUYER FURTHER ACKNOWLEDGES AND AGREES THAT
THE REPRESENTATIONS AND WARRANTIES OF EACH SELLER SET FORTH IN THIS RELATED
PURCHASE AGREEMENT TERMINATE AS SET FORTH IN SECTION 9.1 OR TERMINATION OF THIS
RELATED PURCHASE AGREEMENT PURSUANT TO SECTION 10.1, AND THAT FOLLOWING SUCH
TERMINATION OF THE REPRESENTATIONS AND WARRANTIES, BUYER SHALL HAVE NO RECOURSE
AGAINST ANY SELLER OR THEIR AFFILIATES WITH RESPECT TO ANY BREACH OF SUCH
REPRESENTATIONS AND WARRANTIES.

4.8.

Affiliate Guaranty.  If Buyer assigns its rights and interests to an Affiliate
or Affiliates pursuant to Section 11.5 hereof, Buyer shall be deemed to have
made the representations and warranties in this Section 4 on behalf of itself
and any such Affiliate as if such Affiliate were a signatory to this Related
Purchase Agreement.





4.9.

Qualified Buyer.  To Buyer’s Knowledge, Buyer is qualified to obtain any Permits
and the Buyer Regulatory Approvals necessary for Buyer to own and operate the
Facilities as of the Closing, to the extent such operation is either required by
any Ancillary Agreement or this Agreement, or is contemplated by Buyer and for
Buyer to consummate the transactions contemplated pursuant to this Agreement.

5.

Covenants.  The Parties agree as follows:

5.1.

General.  Prior to the Closing, each of the Parties will use its Commercially
Reasonable Efforts to take all actions and to do all things necessary, proper or
advisable in order to consummate and make effective the transactions
contemplated by this Related Purchase Agreement and the Ancillary Agreements as
soon as practicable after the Effective Date (including satisfaction, but not
waiver, of the closing conditions set forth in Section 6).

5.2.

Notices, Consents and Approvals

(a)

Sellers and Buyer shall each file or cause to be filed with the Federal Trade
Commission and the United States Department of Justice any notifications
required to be filed under the Hart-Scott-Rodino Act and the rules and
regulations promulgated thereunder with respect to the transactions contemplated
hereby.  The Parties shall use Commercially Reasonable Efforts to make such
filings, as promptly as possible after the Effective Date, to respond promptly
to any requests for additional information made by either of such agencies, and
to cause the waiting periods under the Hart-Scott-Rodino Act to terminate or
expire at the earliest possible date after the date of filing.  Buyer will pay
all filing fees under the Hart-Scott-Rodino Act, but each Party will bear its
own costs for the preparation of any filing.  Both Parties shall use
Commercially Reasonable Efforts to cause any waiting period under the
Hart-Scott-Rodino Act with respect to the transactions contemplated by this
Related Purchase Agreement and the Ancillary Agreements to expire or terminate
at the earliest possible time.

(b)

Prior to the Closing, Sellers and Buyer shall cooperate with each other and use
all Commercially Reasonable Efforts to (i) promptly prepare, support, assist in
preparing, join in and file any filings, applications and all other necessary
documentation, (ii) effect all necessary applications, notices, petitions and
filings and execute all agreements and documents, (iii) obtain the transfer or
reissuance to Buyer of all necessary Permits and (iv) obtain and not oppose,
directly or indirectly, all necessary consents, approvals and authorizations of
all other parties necessary or advisable to consummate the transactions
contemplated by this Related Purchase Agreement or in any of the Ancillary
Agreements (including, without limitation, Sellers’ Regulatory Approvals and
Buyer’s Regulatory Approvals) or required by the terms of any note, bond,
mortgage, indenture, deed of trust, license, franchise, permit, concession,
contract, lease or other instrument to which any Seller or Buyer is a party or
by which any of them is bound, provided that no Party shall amend any note,
bond, mortgage, indenture, deed of trust, license, franchise, permit,
concession, contract, lease or other instrument or agree on any restriction on
the Business of the Company in obtaining such consents, approvals and
authorizations.  Sellers and Buyer shall have the right to review in advance all
characterizations of the information relating to the transactions contemplated
by this





Related Purchase Agreement or in any of the Ancillary Agreements that appear in
any filing made in connection with the transactions contemplated hereby or
thereby.  Notwithstanding the foregoing, no Seller is obligated to assign or
transfer any interest in any Transferable Permits, including, without
limitation, those obtained pursuant to the applicable requirements of Laws, if
the consent or approval of the third Person for such assignment or transfer
cannot be obtained.

(c)

Buyer shall have primary responsibility for securing the transfer or reissuance
of the Permits (including the Transferable Permits) effective as of the Closing
Date.  Sellers shall cooperate with Buyer’s efforts in this regard and Sellers
shall use Commercially Reasonable Efforts to assist in the transfer or
reissuance.  If the Parties are unable to secure the transfer or reissuance of
one or more Permits effective on the Closing Date, Sellers shall continue to
reasonably cooperate with Buyer’s efforts to secure such transfer or reissuance
following the Closing Date.

5.3.

Maintenance of the Related Assets.  During the Interim Period, Sellers will
maintain the Related Assets in the ordinary course unless otherwise contemplated
by this Related Purchase Agreement or with the prior written consent of Buyer.
 Without limiting the generality of the foregoing, Sellers shall not, without
prior written consent of Buyer (which consent shall not be unreasonably
withheld, delayed or conditioned), during the Interim Period, with respect to
the Related Assets and Assumed Liabilities:

(a)

sell, lease (as lessor), license (as licensor), transfer or otherwise dispose
of, any of the Related Assets, other than as used, consumed or replaced in the
ordinary course of business or encumber, pledge, mortgage or suffer to be
imposed on any of the Related Assets any Lien other than Permitted Encumbrances;

(b)

terminate, materially amend otherwise materially modify any material Contract,
Lease or Permit other than in the ordinary course of business; provided that
nothing in this clause shall inhibit the ability of Sellers to terminate, amend
or modify contracts as required by a Governmental Authority, or as may be
required by other applicable Law; provided that the Parties acknowledge that
Sellers may, and may cause or permit the Company to modify, amend or terminate
any Intercompany Agreement at Sellers’ sole discretion;

(c)

increase the level of wages, overall compensation or other benefits of any
employees referenced in Section 5.6(a), (b) or (c) (except for increases in
salary or hourly wage rates, in the ordinary course of business consistent with
past practice or the payment of accrued or earned but unpaid bonuses);

(d)

 compromise or settle any material litigation, dispute, claim or other material
Liability; or

(e)

agree or commit to do any of the foregoing.





5.4.

Interim Period Notice; Schedule Update.

(a)

Each Party shall notify the other promptly if any information comes to its
attention prior to the Closing that is likely to (i) excuse it from the
performance of its obligations under this Related Purchase Agreement or any
Ancillary Agreements or (ii) cause any condition to close set forth in Sections
6.1 or 6.2 not to be satisfied.

(b)

From time to time prior to the Closing Date, Sellers may at their option
supplement or amend and deliver updates to the Schedules (each a “Schedule
Update”) that are necessary to complete or correct any information in such
Schedules or in any representation or warranty of any Seller that has been
rendered inaccurate since the Effective Date.  Without limiting Buyer’s rights
under Section 10.1(b)(v) if (i) Buyer has the right to terminate the Related
Purchase Agreement thereunder and does not exercise such right as a result of
such Schedule Update (together with all other Schedule Updates delivered
pursuant to this Section 5.4(b) and notices given pursuant to Sections 5.4(a)
and (ii) the Schedule Update pursuant to this Section 5.4(b) relates to events
occurring or conditions arising after the Effective Date, then such Schedule
Update shall be deemed to have amended the appropriate Schedule or Schedules as
of the Effective Date, to have qualified the representations and warranties
contained in Section 3 as of the Effective Date, and to have cured any
misrepresentation or breach of warranty that otherwise might have existed
hereunder by reason of the existence of such matter for purposes of the closing
conditions set forth in Section 6.1 (but, for the avoidance of doubt, not for
purposes of the indemnification obligations of Seller set forth in Article 9).
Any Schedule Updates delivered pursuant to this Section 5.4(b) that relate to
events occurring or conditions existing on or prior to the Effective Date shall
not qualify the representations and warranties, or cure any misrepresentation or
breach of warranty hereunder.

(c)

Buyer may elect at any time to notify Sellers of the existence of any matter,
that if in existence on the Effective Date or the Closing Date would or might
cause any of the representations or warranties in Section 4 to be untrue or
incorrect.  Except as set forth in the following sentence, unless (i) Sellers
have the right to terminate this Related Purchase Agreement pursuant to Section
10.1(c)(v) by reason of such notice (together with all other notices given
pursuant to Section 5.4(a) and this Section 5.4(d)) and (ii) exercise that right
within the period of fifteen (15) days referred to in Section 10.1(c)(v), if the
written notice given by Buyer pursuant to this Section 5.4(d) relates to events
occurring or conditions arising after the Effective Date, such written notice
shall be deemed to have amended the appropriate Schedule or Schedules as of the
Effective Date, to have qualified the representations and warranties contained
in Section 4 as of the Effective Date, and to have cured any misrepresentation
or breach of warranty that otherwise might have existed hereunder by reason of
the existence of such matter for purposes of the closing conditions set forth in
Section 6.2 (but, for the avoidance of doubt, not for purposes of the
indemnification obligations of Buyer set forth in Article 9).  Any notices
delivered pursuant to this Section 5.4(d) that relate to events occurring or
conditions existing on or prior to the Effective Date shall not qualify the
representations and warranties, or cure any misrepresentation or breach of
warranty hereunder.





5.5.

Further Assurances.

(a)

At any time and from time to time after the Closing, at the request of a Party,
the other Party will execute and deliver such instruments of sale, transfer,
conveyance, assignment and confirmation and take such action as Sellers and
Buyer may both reasonably agree is necessary to transfer, convey and assign to
Buyer, and to confirm Buyer’s title to or interest in the Related Assets and
Assumed Liabilities or to put Buyer in actual possession and operating control
of the Related Assets, and otherwise to consummate and give effect to the
transactions contemplated pursuant to this Related Purchase Agreement.

(b)

In the event that any asset that is a Related Asset shall not have been conveyed
to Buyer at the Closing, Sellers shall, subject to Sections 5.5(c), (d) and (e),
use its Commercially Reasonable Efforts to convey such asset to Buyer as
promptly as is practicable after the Closing.

(c)

To the extent that Sellers’ rights under any Contract or Lease may not be
assigned without the consent of another Person which consent has not been
obtained by the Closing Date, this Related Purchase Agreement shall not
constitute an agreement to assign the same if an attempted assignment would
constitute a breach thereof or be unlawful, and Sellers and Buyer shall
cooperate and shall each use their Commercially Reasonable Efforts to obtain any
such required consent(s) as promptly as possible.  Sellers and Buyer agree that
if any consent to an assignment shall not be obtained, or if any attempted
assignment would be ineffective or would impair Buyer’s rights and obligations
under the Contract or Lease in question, so that Buyer would not in effect
acquire the benefit and burden of all such rights and obligations, Sellers, to
the maximum extent permitted by law and such Contract or Lease shall, after the
Closing, appoint Buyer to be Sellers’ agent with respect to such Contract or
Lease, and Sellers shall, to the maximum extent permitted by law and such
Contract or Lease, enter into such reasonable arrangements with Buyer as are
necessary to provide Buyer with the benefits and obligations of such Contract or
Lease.  Sellers and Buyer shall cooperate and shall each use their Commercially
Reasonable Efforts after the Closing to obtain an assignment of such Contract or
Lease to Buyer.

(d)

To the extent that Sellers’ rights under any warranty or guaranty described in
Section 2.1(a) may not be assigned without the consent of another Person, which
consent has not been obtained by the Closing Date, this Related Purchase
Agreement shall not constitute an agreement to assign the same, if an attempted
assignment would constitute a breach thereof, or be unlawful.  Sellers and Buyer
agree that if any consent to an assignment of any such warranty or guaranty
would be ineffective or would impair Buyer’s rights and obligations under the
warranty or guaranty in question, so that Buyer would not in effect acquire the
benefit of all such rights and obligations, Sellers shall use Commercially
Reasonable Efforts, at Buyer’s sole cost and expense, to the extent permitted by
law and such warranty or guaranty, to enforce such warranty or guaranty for the
benefit of Buyer so as to the maximum extent possible to provide Buyer with the
benefits and obligations of such warranty or guaranty.  Notwithstanding the
foregoing, Sellers shall not be obligated to bring or file suit against any
Third Party, provided that if





Sellers shall determine not to bring or file suit after being requested by Buyer
to do so, Sellers shall assign, to the extent permitted by law or any applicable
agreement or contract, its rights in respect of the claims so that Buyer may
bring or file such suit.

(e)

To the extent that any personal property lease cannot be assigned to Buyer or is
not subject to arrangements described in Section 5.5(c), upon Buyer’s reasonable
request and at Buyer’s sole expense, Sellers will use Commercially Reasonable
Efforts to acquire the assets relating to such lease and to include them in the
Related Assets before the Closing Date.

5.6.

Employee Matters.

(a)

Represented Employees.  Buyer shall offer employment, commencing as of midnight
on the Closing Date, to all employees of Sellers who are represented by either
of the Locals and who were employed in the operation of the NGC Facilities as of
the Effective Date as set forth on Schedule 5.6(a), under terms and conditions
in accordance with the Collective Bargaining Agreements.  For the avoidance of
doubt, Buyer shall recognize all increases in wages made in the ordinary course
of business and in accordance with the applicable Collective Bargaining
Agreement between the Effective Date and the Closing Date.  Those employees who
accept such offer of employment are hereinafter referred to as the “Represented
Employees.”  All such offers of employment shall be made in accordance with all
applicable laws and regulations and the applicable Collective Bargaining
Agreements.  Effective as of the Closing Date, Buyer shall agree to be bound by
the Collective Bargaining Agreements, and to thereafter comply with all
applicable obligations thereunder, subject to changes negotiated with each of
the Locals in accordance with the terms of the Collective Bargaining Agreements.

(b)

Non-Represented Plant Employees.  Schedule 5.6(b) list the Sellers’ employees
employed in the operation of the NGC Facilities and located at the NGC
Facilities as of the Effective Date who are not represented by either Local.  No
later than 10 Business Days prior to the Closing, Buyer shall provide Sellers a
written list of such  employees to whom Buyer wishes to offer employment.
 Within 7 days following Buyer’s delivery of such list to Sellers, Buyer shall
offer employment to such employees commencing as of midnight on the Closing Date
for a period of at least twelve months (the “Minimum Employment Period”), at
aggregate levels of wages and overall compensation substantially comparable, in
the aggregate (excluding equity based compensation and benefits under any
defined benefit pension plan or post-retirement health or welfare plan), to the
level of wages and overall compensation in effect for such employees as of the
Effective Date; provided that Buyer shall recognize all increases in wages made
in the ordinary course of business between the Effective Date and the Closing
Date and provided further that during the Minimum Employment Period, Buyer shall
provide to each Non-Represented Plant Employee (as defined below) a pension
benefit substantially comparable to the pension benefit applicable to each such
Non-Represented Plant Employee under the retirement plan of Sellers or their
Affiliates as of the Closing Date (and, for the avoidance of doubt, the parties
acknowledge and agree that Buyer may provide such reasonably comparable pension
benefits pursuant to a defined contribution, rather than a defined benefit
pension plan).  Those employees who accept





such offer of employment are hereinafter referred to as the “Non-Represented
Plant Employees.”  All such offers of employment shall be made in accordance
with all applicable laws.  Notwithstanding anything herein to the contrary, all
Non-Represented Plant Employees will be employed as at-will employees whose
employment may be terminated at any time with or without cause or reason by
either the employee or Buyer; provided that if Buyer terminates any
Non-Represented Plant Employee during the Minimum Employment Period for any
reason other than for cause, Buyer shall pay any such terminated Non-Represented
Plant Employee (i) an amount equal to such terminated Non-Represented Plant
Employee’s salary for the remainder of the Minimum Employment Period, plus
Enhanced Severance; provided that such terminated Non-Represented Plant Employee
executes and delivers to Buyer a general release and covenant not to sue in
favor of Buyer, Sellers and their respective Affiliates in a form reasonably
acceptable to Buyer and Sellers.

(c)

Non-Represented Support Employees.  Schedule 5.6(c) lists the Sellers’ employees
employed in support and asset management positions with respect to the NGC
Facilities as of the Effective Date and who are not represented by either Local.
 No later than 10 Business Days prior to the Closing, Buyer shall provide
Sellers a written list of such employees to whom Buyer wishes to offer
employment.  Within 7 days following Buyer’s delivery of such list to Sellers,
Buyer shall offer employment to such employees commencing as of midnight on the
Closing Date for the Minimum Employment Period, at aggregate levels of wages and
overall compensation substantially comparable, in the aggregate (excluding
equity-based compensation and benefits under any defined benefit pension plan or
post-retirement health or welfare plan), to the level of wages and overall
compensation in effect for such employees as of the Effective Date; provided
that Buyer shall recognize all increases in wages made in the ordinary course of
business between the Effective Date and the Closing Date, and provided further
that during the Minimum Employment Period, Buyer shall provide to each
Non-Represented Support Employee (as defined below) a pension benefit
substantially comparable to the pension benefit applicable to each such
Non-Represented Support Employee under the retirement plan of the Sellers or
their Affiliates as of the Closing Date (and, for the avoidance of doubt, the
parties acknowledge and agree that Buyer may provide such reasonably comparable
pension benefits pursuant to a defined contribution, rather than a defined
benefit pension plan).  Those employees who accept such offer of employment are
hereinafter referred to as the “Non-Represented Support Employees”, and together
with the Non-Represented Plant Employees and the Represented Employees are
hereafter referred to as the “Related Assets Employees”.  All such offers of
employment shall be made in accordance with all applicable laws.
 Notwithstanding anything herein to the contrary, all Non-Represented Support
Employees will be employed as at-will employees whose employment may be
terminated at any time with or without cause or reason by either the employee or
Buyer; provided that if Buyer terminates any Non-Represented Support Employee
during the Minimum Employment Period for any reason other than for cause, Buyer
shall pay any such terminated Non-Represented Support Employee (i) an amount
equal to such terminated Non-Represented Support Employee’s salary for the
remainder of the Minimum Employment Period, plus (ii) Enhanced Severance;
provided that such terminated Non-Represented Support Employee executes and
delivers to Buyer a general





release and covenant not to sue in favor of Buyer, Sellers and their respective
Affiliates in a form reasonably acceptable to Buyer and Sellers.

(d)

Buyer shall apply each Related Assets Employee’s prior service with Sellers or
their Affiliates toward any eligibility, vesting or other waiting period
requirements under Buyer’s Employee Benefit Plans to the extent such conditions
were satisfied under the corresponding Sellers Employee Benefit Plans prior to
the Closing Date.  In addition, Buyer shall waive all limitations with respect
to preexisting conditions, exclusions and waiting periods with respect to
participation and coverage requirements under Buyer’s Employee Benefit Plans and
credit each Related Assets Employee for any co-payments and deductibles paid
prior to the Closing Date under any such plans in which each Related Assets
Employee participates to the extent such limitations and such amounts are
credited under the corresponding Seller Employee Benefit Plan prior to the
Closing Date.  

(e)

Sellers shall provide and remain liable for any and all continuation of coverage
under the Seller Employee Benefit Plans as required under §§601 through 608 of
ERISA and §4980B of the Code with respect to any person as to whom a “qualifying
event” as defined in §4980 of the Code occurred on or prior to the Closing Date.

(f)

Effective as of 12:01 a.m. on the Closing Date, the Related Assets Employees
shall cease to be employees of Sellers or their Affiliates and Sellers or their
Affiliates shall be solely responsible for the payment of (i) all wages and
compensation, (ii) except with respect to Represented Employees, severance
payments and vacation pay and (iii) other amounts thereupon legally owing to or
with respect to the Related Assets Employees prior to 12:01 a.m. on the Closing
Date, or as a result of such separation.  Such amounts shall be paid in
accordance with Sellers’ policies and practices and applicable Law.  Sellers
and/or the applicable Seller Employee Benefit Plan shall retain sole
responsibility for any Liabilities with respect to welfare plans and workers
compensation claims incurred on or prior to the Closing Date.

(g)

Sellers agree to timely perform and discharge all requirements under the WARN
Act and under applicable state and local Laws for the notification of their
respective employees arising from the sale of the Related Assets to Buyer up to
and including the Closing Date, including those employees who will become
Related Assets Employees effective as of the Closing Date.  After the Closing
Date, Buyer shall be responsible for performing and discharging all requirements
under the WARN Act and under applicable state and local laws and regulations for
the notification of its employees, whether Related Assets Employees or
otherwise.  All severance and other costs associated with workforce
restructuring activities associated with the Related Assets and/or the Related
Assets Employees subsequent to the Closing Date shall be borne solely by Buyer.

(h)

This Section 5.6 shall survive the Closing for the period necessary to give full
effect to its terms.  The parties specifically acknowledge and agree that
Section 11.2 hereof shall apply to this Section 5.6.





(i)

Notwithstanding anything to the contrary in this Section 5.6, Buyer shall have
the right to use a third party operator or an Affiliate to hire Acquired Assets
Employees and to perform certain actions on behalf of Buyer under this Section
5.6; provided that in no event will such use of or performance by a third party
operator release Buyer from any of its obligations under this Section 5.6.

5.7.

Access to Employees after Closing.  For a period of three (3) years after the
Closing Date, Sellers shall have reasonable access to the Related Assets
Employees (to the extent employed by Buyer) and Buyer shall have reasonable
access to Sellers’ employees, for purposes of consultation or otherwise, to the
extent that such access may reasonably be required by Sellers or Buyer in
connection with matters relating to the Related Assets or the NGC Facilities, so
long as the duration of any employee’s time commitment with respect thereto is
not extensive and does not materially impair said employee’s performance of his
or her duties.

5.8.

Acceptable Guaranty; Acceptable Letter of Credit.  On the Effective Date, Buyer
shall deliver to Sellers an Acceptable Guaranty and at all times thereafter
until payment in full of the Purchase Price Buyer shall maintain such Acceptable
Guaranty in full force and effect.  On the Effective Date Buyer shall deliver to
Seller an Acceptable Letter of Credit and at all times thereafter until the
Closing Date Buyer shall maintain such Acceptable Letter of Credit in full force
and effect.  Seller shall draw upon the Acceptable Letter of Credit only in
accordance with the terms and conditions thereof.  Seller shall return the
Acceptable Letter of Credit (including any amendments thereto) to the issuer
thereof or to Buyer (i) on the Closing Date, (ii) within five Business Days
after the earliest date on which all three of the Agreements shall have been
terminated in accordance with their respective terms (unless one or more of the
Beneficiaries in good faith believes that a Buyer still has unsatisfied monetary
obligations to one or more of the Beneficiaries under one or more of the
Agreements, in which case Seller shall so return the Acceptable Letter of Credit
not later than the date that is five Business Days after the date all such
unsatisfied monetary obligations have been satisfied) or (iii) otherwise within
five Business Days after the Expiry Date.  As used in the immediately preceding
sentence, the terms “Closing Date,” “Business Days,” “Agreements,”
“Beneficiaries,” “Buyer,” and “Expiry Date” have the meanings ascribed to such
terms in the Acceptable Letter of Credit.

6.

Conditions to Obligation to Close.

6.1.

Conditions to Obligation of Buyer to Close.  The obligation of Buyer to
consummate the transactions to be performed by it in connection with the Closing
is subject to satisfaction of the following conditions:

(a)

Representations and Warranties.  The representations and warranties set forth in
Section 3 that are not qualified by materiality or Material Adverse Effect shall
be true and correct in all material respects, and all other representations and
warranties that are so qualified shall be true and correct in all respects, in
each case at and as of the Closing Date;

(b)

Performance by Sellers.  Sellers shall have performed and complied in all
material respects with all of their covenants, agreements and obligations
hereunder through the Closing;





(c)

Buyer’s Regulatory Approvals; Consents; Permits.  Buyer shall have received (i)
the Buyer’s Regulatory Approvals, with such terms and conditions as may be
included therein except for such terms and conditions that, either singly or in
the aggregate are reasonably likely to be materially adverse to Buyer or the
Related Assets or Assumed Liabilities, (ii) those Permits that are material to
the operation of the NGC Facilities consistent with current practices, and (iii)
those Third Party consents without the receipt of which would be reasonably
likely to have a Material Adverse Effect on the Facility.

(d)

Absence of Litigation.  There shall not be any litigation, proceeding,
injunction, judgment, order, decree or ruling in effect or pending that would
prevent or inhibit consummation of the transactions contemplated by this Related
Purchase Agreement or the Ancillary Agreements;

(e)

Antitrust Matters.  All applicable waiting periods (and any extensions thereof)
under the Hart-Scott-Rodino Act shall have expired or otherwise been terminated;

(f)

NGC SPA.  The conditions to the obligations of Buyer to close the Related
Transactions (as further specified in the NGC SPA and the Mt. Tom Purchase
Agreement) shall have been, or contemporaneously with the Closing shall be,
satisfied; and

(g)

Deliveries.  Sellers shall have complied in all material respects with the
delivery requirements of Section 2.10.

Buyer may waive any condition specified in this Section 6.1 in its sole
discretion if it executes a writing so stating at or prior to the Closing and
such waiver shall not be considered a waiver of any other provision in this
Related Purchase Agreement unless the writing specifically so states.

6.2.

Conditions to Obligation of Sellers to Close.  The obligation of Sellers to
consummate the transactions to be performed by it in connection with the Closing
is subject to satisfaction of the following conditions:

(a)

Representations and Warranties.  The representations and warranties set forth in
Section 4 that are not qualified by materiality or Material Adverse Effect shall
be true and correct in all material respects, and all other representations and
warranties that are so qualified shall be true and correct in all respects, in
each case at and as of the date hereof and the Closing Date;

(b)

Performance by Buyer.  Buyer shall have performed and complied in all material
respects with all of its covenants, agreements and obligations hereunder through
the Closing;

(c)

Absence of Litigation.  There shall not be any injunction, judgment, order,
decree or ruling in effect or pending that would prevent or inhibit consummation
of the transactions contemplated by this Related Purchase Agreement or the
Ancillary Agreements;





(d)

Antitrust Matters.  All applicable waiting periods (and any extensions thereof)
under the Hart-Scott-Rodino Act shall have expired or otherwise been terminated;

(e)

NGC SPA.  The conditions and obligations of NUEI to close the NGC SPA (as
further specified in the NGC SPA) shall have been, or contemporaneously with the
Closing shall be, satisfied; and

(f)

Deliveries.  Buyer shall have complied in all material respects with the
delivery requirements of Section 2.11.

Sellers may waive any condition specified in this Section 6.2 in its sole
discretion if they execute a writing so stating at or prior to the Closing and
such waiver shall not be considered a waiver of any other provision in this
Related Purchase Agreement unless the writing specifically so states.

7.

Confidentiality.

(a)

Each Receiving Party and each Representative thereof will treat and hold as
confidential all of the Proprietary Information, and refrain from using any of
the Proprietary Information except in connection with this Related Purchase
Agreement and the Ancillary Agreements and transactions contemplated hereby and
thereby.  In the event that the Receiving Party or any Representative thereof is
requested or required (including, without limitation, (i) pursuant to any rule
or regulation of any stock exchange or other self-regulatory organization upon
which any of the Receiving Party’s securities are listed or (ii) by oral
question or request for information or documents in any legal proceeding,
including without limitation the Buyer’s Regulatory Approval and the Seller’s
Regulatory Approval processes, interrogatory, subpoena, civil investigative
demand, or similar process) to disclose any Proprietary Information, the
Receiving Party will notify the Disclosing Party promptly of the request or
requirement so that the Disclosing Party may seek an appropriate protective
order or waive compliance with the provisions of this Section 7.  If, in the
absence of a protective order or the receipt of a waiver hereunder, the
Receiving Party or any Representative thereof is, on the advice of counsel,
compelled to disclose any Proprietary Information pursuant to any such request
or requirement, then the Receiving Party or such Representative may disclose the
Proprietary Information so requested or required to be disclosed; provided that
the Receiving Party shall use its reasonable best efforts to obtain, at the
request of the Disclosing Party, an order or other assurance that confidential
treatment will be accorded to such portion of the Proprietary Information
required to be disclosed as the Disclosing Party shall designate.  If this
Related Purchase Agreement is terminated pursuant to Section 10.1, then each
Receiving Party shall deliver promptly to the Disclosing Party or destroy, at
the request and option of the Disclosing Party, all tangible embodiments (and
all copies) of the Proprietary Information that are in its possession.

(b)

The obligations of the Parties contained in this Section 7 shall be in full
force and effect for three years from the date hereof and will survive the
termination of this Related Purchase Agreement, the discharge of all other
obligations owed by the Parties to each other and any transfer of title to the
Related Assets.  Nothing in this





Section 7 shall in any way alter Buyer’s obligations under the Confidentiality
Agreement dated February 25, 2006 by and between Energy Capital Partners and
NUSCO as agent for HWP and NUEI, which Confidentiality Agreement shall terminate
automatically upon the Closing Date and shall be of no further force and effect.

(c)

Upon the Disclosing Party’s prior written approval (which will not be
unreasonably withheld), the Receiving Party may provide Proprietary Information
to the FERC, the SEC, the United States Department of Justice, the United States
Federal Trade Commission or any other Governmental Authority with jurisdiction,
as necessary, to obtain any consents, waivers or approvals as may be required
for the Receiving Party to undertake the transactions contemplated herein.  The
Receiving Party will seek confidential treatment for such Proprietary
Information provided to any such Governmental Authority (if such confidential
treatment is available from the appropriate Governmental Authority) and the
Receiving Party will notify the Disclosing Party as far in advance as is
practicable of its intention to release to any such Governmental Authority any
such Proprietary Information.

8.

Taxes.

(a)

All transfer Taxes incurred in connection with this Related Purchase Agreement
and the transactions contemplated hereby shall be borne by Buyer, including,
without limitation, Connecticut and Massachusetts state sales tax, and Buyer, at
its own expense, will file, to the extent required by applicable Laws, all
necessary Tax Returns and other documentation with respect to all such transfer
or sales Taxes, and, if required by applicable Laws, Sellers, as applicable,
will join in the execution of any such Tax Returns or other documentation.  

(b)

With respect to Taxes to be prorated in accordance with Section 2.8 of this
Related Purchase Agreement only, Buyer shall prepare and timely file all Tax
Returns required to be filed after the Closing with respect to the Related
Assets, if any, and, subject to Sellers’ compliance with this Section 8(b),
shall duly and timely pay all such Taxes shown to be due on such Tax Returns.
 Buyer’s preparation of any such Tax Returns shall be subject to Sellers’
approval, which approval shall not be unreasonably withheld.  No later than ten
(10) Business Days prior to the due date of any such Tax Return, Buyer shall
make such Tax Return available for Sellers’ review and approval.  Sellers shall
respond no later than five (5) Business Days prior to the due date for filing
such Tax Return.  With respect to such Tax Return, no later than the due date
for filing such Tax Return, each Seller, as applicable, shall pay to Buyer its
appropriate share of the amount shown as due on the Tax Returns determined in
accordance with Section 2.8 of this Related Purchase Agreement.

(c)

Each of Buyer and Sellers shall provide the other with such assistance as may
reasonably be requested by the other Party in connection with the preparation of
any Tax Return, any audit or other examination by any taxing authority, or any
judicial or administrative proceedings relating to liability for Taxes, and each
will retain and provide the requesting Party with any records or information for
a period of three (3) years which may be relevant to such Tax Return, audit or
examination, proceedings or determination.  





Any information obtained pursuant to this Section 8 or pursuant to any other
Section hereof providing for the sharing of information or review of any Tax
Return or other schedule relating to Taxes shall be deemed to be and shall be
Proprietary Information.]

9.

Survival of Representations and Warranties: Effect of Closing and
Indemnification.

9.1.

Survival of Representations and Warranties; Survival of Covenants and
Agreements.  The representations and warranties of each Seller set forth in
Section 3 (other than (i) the representations and warranties set forth in
Sections 3.1, 3.2 and 3.4 (collectively, the “Authority Representations”), which
shall survive the Closing indefinitely, and (ii) the representations and
warranties set forth in Section 3.7 (taxes), which shall survive the Closing for
60 days following the expiration of the applicable statute of limitations) and
the representations and warranties of Buyer set forth in Sections 4, shall
survive the Closing for a period of twelve (12) months, provided that all such
representations and warranties of the Parties shall terminate upon a termination
of this Related Purchase Agreement pursuant to Section 10.1.  The covenants of
the Parties contained in this Related Purchase Agreement, other than those that
by their terms survive the Closing and/or termination of this Related Purchase
Agreement (and other than the covenants set forth in Section 5.3 (maintenance of
the Related Assets), which shall survive the Closing for a period of twelve (12)
months) shall terminate 30 days after the Closing or at the termination of this
Related Purchase Agreement pursuant to Section 10.1, except as set forth in such
Section.

9.2.

Effect of Closing.  Upon the Closing, any condition to the obligations of either
Party hereunder that has not been satisfied, or, except (i) to the extent such
breaches or failures to satisfy are subject to indemnification hereunder, (ii)
with respect to claims for fraud or deceit and (iii) as provided in Section
11.17, any representation, warranty or covenant that has been breached or left
unsatisfied by any Party will be deemed waived by the Parties, and each Party
will be deemed to fully release and forever discharge the other Party on account
of any and all claims, demands or charges, known or unknown, with respect to the
same.  Nothing in this Section 9.2 shall be deemed to affect any provision
herein that expressly survives the Closing (including pursuant to Section 9.1)
or pertains to matters that will occur after the Closing.

9.3.

Indemnity by Sellers.  Each Seller hereby severally agrees to indemnify, defend
and hold harmless Buyer, its Affiliates, its and their successors and permitted
assignees, and all of its and their respective stockholders, trustees, partners,
members, directors, officers, employees, agents and representatives
(collectively, “Buyer Indemnified Parties”) against and in respect of all
Liabilities, obligations, judgments, Liens (except for Permitted Encumbrances),
injunctions, charges, orders, decrees, rulings, damages, assessments, Taxes,
losses, fines, penalties, damages, expenses, fees, costs, and amounts paid in
settlement (including reasonable consultants’, attorneys’ and expert witness
fees and disbursements in connection with investigating, defending or settling
any action or threatened action) (collectively, the “Losses”), that result from,
arise out of or relate to:

(a)

any such Seller’s Excluded Liability;

(b)

any breach by such Seller of any representation or warranty of such Seller set
forth in this Related Purchase Agreement; or





(c)

any breach by such Seller of any of its covenants contained in this Related
Purchase Agreement.

9.4.

Indemnity by Buyer.  Buyer hereby agrees to indemnify, defend and hold harmless
Sellers, their Affiliates, and their successors and permitted assigns, and all
of their respective stockholders, trustees, partners, members, directors,
officers, employees, agents and representatives (collectively, “Seller
Indemnified Parties”) against and in respect of all Losses that result from,
arise out of or relate to:

(a)

any Third Party Claim against any Seller based on  or relating to Buyer’s
ownership, operation or use of the Related Assets on or after the Closing Date;

(b)

any breach by Buyer of any representation or warranty set forth in this Related
Purchase Agreement;

(c)

the Assumed Liabilities; or

(d)

any breach by Buyer of any of its covenants contained in this Related Purchase
Agreement.

9.5.

Limitations on Liability.

(a)

The Parties hereby acknowledge and agree that Section 9.5(a) of the NGC SPA
contains certain limitations on the liability of Parties pursuant to Sections
9.3 and 9.4 of this Related Purchase Agreement.

None of Buyer Indemnified Parties nor Seller Indemnified Parties shall be
entitled to recover from Seller or Buyer, respectively, for any Losses arising
under this Related Purchase Agreement or in connection with or with respect to
the transactions contemplated in this Related Purchase Agreement, any amount in
excess of the actual compensatory damages, court costs and reasonable attorneys
fees, suffered by such Party.  Buyer on behalf of each of Buyer Indemnified
Parties and Seller on behalf of each of Seller Indemnified Parties waives any
right to recover incidental, indirect, special, exemplary, punitive or
consequential damages, including lost revenues or profits, even if such damages
are foreseeable or the damaged Party has advised the other Party of the
possibility of such damages and regardless of whether any such damages are
deemed to result from the failure or inadequacy of any exclusive or other
remedy.

(b)

Except as set forth in Sections 9.7(c) and 9.7(d), no Party entitled to
indemnification hereunder shall settle, compromise or take any other action with
respect to any claim, demand, assertion of liability or legal proceeding that
could materially prejudice or otherwise materially adversely affect the ability
of the Party providing such indemnification to defend or otherwise settle or
compromise with respect to such claim, demand, assertion of liability or legal
proceeding without the prior written consent of the Party providing such
indemnification, which consent shall not be unreasonably withheld.

(c)

Each Party entitled to indemnification hereunder or otherwise to reimbursement
for Losses in connection with the transactions contemplated in this





Related Purchase Agreement shall use Commercially Reasonable Efforts to mitigate
all Losses upon becoming aware of any event or circumstance that could
reasonably be expected to give rise to any Losses that are indemnifiable or
recoverable hereunder or in connection herewith.

(d)

After the Closing, notice of any assertion by any Buyer Indemnified Party that
Sellers are liable to any Buyer Indemnified Party in connection with the
transactions contemplated hereby pursuant to (i) Sections 9.3(b) and 9.3(c) must
be made by Buyer in writing and must be given to Sellers, on or prior to the
time of expiration set forth in Section 9.1,and (ii) Section 9.3(a) must be made
by Buyer in writing and must be given to Sellers on or prior to the expiration
of applicable statute of limitations for such claim or such claim will be
forever barred.

(e)

After the Closing, notice of any assertion by any Seller Indemnified Party that
Buyer is liable to any Seller Indemnified Party pursuant to (i) Sections 9.4(b)
and 9.4(d) in connection with the transactions contemplated hereby must be given
to Buyer on or prior to the time of expiration set forth in Section 9.1, and
(ii) Sections 9.4(a) and 9.4(c) must be made by Sellers in writing and must be
given to Buyer on or prior to the expiration of the applicable statute of
limitations for such claim or such claim will be forever barred.

(f)

Any notice provided under this Section 9.5 shall state the facts known to the
asserting Party that give rise to such notice in sufficient detail to allow the
other Party to evaluate the assertion.

9.6.

Exclusive Remedy.  Except as provided in Section 11.17, and except with respect
to claims for fraud or deceit, from and after the Closing, the remedies set
forth in this Section 9 shall constitute the sole and exclusive remedies for any
and all claims, damages, complaints, demands, causes of action, investigations,
hearings, actions, suits or other proceedings relating to this Related Purchase
Agreement and are in lieu of any and all other rights and remedies that the
Seller Indemnified Parties or Buyer Indemnified Parties may have under this
Related Purchase Agreement or otherwise for monetary relief with respect to any
breach or failure to perform or with respect to the Assumed or Excluded
Liabilities.  Each Party waives any provision of law to the extent that it would
limit or restrict the agreements contained in this Section 9.  Nothing herein
shall prevent any Party from terminating this Related Purchase Agreement in
accordance with Section 10.

9.7.

Matters Involving Third Parties

(a)

If any Third Party shall notify any Party (the “Indemnified Party”) with respect
to any matter (a “Third Party Claim”) that may give rise to a claim for
indemnification against any other Party (the “Indemnifying Party”) under this
Section 9, then the Indemnified Party shall promptly notify the Indemnifying
Party thereof in writing; provided that no delay on the part of the Indemnified
Party in notifying the Indemnifying Party shall relieve the Indemnifying Party
from any obligation hereunder unless (and then solely to the extent) the
Indemnifying Party is prejudiced thereby.





(b)

Any Indemnifying Party will have the right to defend the Indemnified Party
against the Third Party Claim with counsel of its choice reasonably satisfactory
to the Indemnified Party so long as (i) within fifteen (15) days after receiving
such notice, the Indemnifying Party shall give written notice to the Indemnified
Party stating whether it disputes the claim for indemnification and whether it
will defend against any Third Party Claim or liability at its own cost and
expense, (ii) the Third Party Claim involves only money damages and does not
seek an injunction or other equitable relief, settlement of, or an adverse
judgment with respect to, and the Third Party Claim is not, in the good faith
judgment of the Indemnified Party, likely to establish a precedential custom or
practice adverse to the continuing business interests of the Indemnified Party,
and (iii) the Indemnifying Party conducts the defense of the Third Party Claim
actively and diligently; provided that if the claim is one that cannot by its
nature be defended solely by the Indemnifying Party, the Indemnified Party shall
make available all information and assistance reasonably available and necessary
for the defense of the Third Party Claim as the Indemnifying Party may
reasonably request and shall cooperate with the Indemnifying Party in such
defense.

(c)

So long as the Indemnifying Party is conducting the defense of the Third Party
Claim in accordance with Section 9.7(b), (i) the Indemnified Party may retain
separate co-counsel at its sole cost and expense and participate in the defense
of the Third Party Claim, (ii) the Indemnified Party will not consent to the
entry of any judgment or enter into any settlement with respect to the Third
Party Claim without the prior written consent of the Indemnifying Party (which
consent shall not unreasonably be withheld), and (iii) the Indemnifying Party
will not consent to the entry of any judgment or enter into any settlement with
respect to the Third Party Claim unless written agreement is obtained releasing
the Indemnified Party from all liability thereunder and such judgment or
settlement is not reasonably likely to have a material adverse effect on the
operations of the Indemnified Party or any of its Affiliates.

(d)

In the event any of the conditions in Section 9.7(b) is or becomes unsatisfied,
however, (i) the Indemnified Party may defend against, and consent to the entry
of any judgment or enter into any settlement with respect to, the Third Party
Claim in any manner it may deem appropriate (and the Indemnified Party need not
consult with, or obtain any consent from, any Indemnifying Party in connection
therewith), (ii) the Indemnifying Party will reimburse the Indemnified Party
promptly and periodically for the reasonable costs of defending against the
Third Party Claim (including reasonable attorneys’ fees and expenses), and (iii)
the Indemnifying Party will remain responsible for any Losses the Indemnified
Party may suffer resulting from, arising out of, relating to, in the nature of,
or caused by the Third Party Claim to the fullest extent provided in this
Section 9.

9.8.

Net of Insurance.  Any calculation of a Loss under this Section 9 shall, in each
case, give full effect to any and all insurance proceeds actually received by
the Indemnified Party in respect of the Loss (net of the costs of collecting
such proceeds).  The Indemnified Party shall use its Commercially Reasonable
Efforts to collect any insurance proceeds payable to the Indemnified Party in
respect of such Loss.  If any such insurance proceeds are collected after an





indemnification payment is made pursuant to this Section 9, the Indemnified
Party shall pay to the Indemnifying Party the amount of such received insurance
proceeds (net of the costs of collecting such proceeds), up to the amount of the
indemnification payment previously made hereunder.  The Parties agree to treat
any indemnity payment made pursuant to this Related Purchase Agreement as an
adjustment to the Purchase Price, unless otherwise required by Law.  Any such
Loss shall not take into account, and shall not be increased to reflect, the Tax
consequences to the Indemnified Party of the receipt of (or the right to
receive) the indemnification payments.

9.9.

No Recourse.  To the extent the transfer, conveyance, assignment and delivery of
the Related Assets to Buyer as provided in this Related Purchase Agreement is
accomplished by deeds, assignments, easements, leases, licenses, bills of sale,
or other instruments of transfer and conveyance, whether executed at the Closing
or thereafter, these instruments are made without representation or warranty by,
or recourse against, Sellers or their Affiliates, except as expressly provided
in this Related Purchase Agreement or in any such instrument.

10.

Termination.

10.1.

Termination of Related Purchase Agreement.  The Parties may terminate this
Related Purchase Agreement as provided below:

(a)

the Parties may terminate this Related Purchase Agreement by mutual written
consent at any time prior to the Closing;

(b)

Buyer may terminate this Related Purchase Agreement by giving written notice to
Sellers at any time prior to the Closing if any of the following has occurred:
(i) Sellers have breached any representation, warranty or covenant contained in
this Related Purchase Agreement in any material respect, Buyer has notified
Sellers of the breach, and the breach has continued without cure for a period of
sixty (60) days after the notice of breach; (ii) the NGC SPA or the Mt. Tom
Purchase Agreement is terminated in accordance with its terms; (iii) one or more
courts of competent jurisdiction shall have issued an order, judgment or decree
permanently restraining, enjoining or otherwise prohibiting the Closing, which
order, judgment or decree shall not have been terminated, lifted, vacated or
otherwise rendered irrelevant within ninety (90) days of the issuance thereof;
(iv) any statute, rule or regulation shall have been enacted by any Governmental
Authority that, directly or indirectly, prohibits the consummation of the
transactions contemplated hereby; (v) (W) Sellers have within the then previous
fifteen (15) days given Buyer any notice pursuant to Section 5.4(a) or (b) or
delivered a Schedule Update pursuant to Section 5.4(c) and the matter that is
the subject of such notice, if in existence on the Effective Date or the Closing
Date, would cause the representations and warranties of Sellers set forth in
Section 3 not to be true and correct, (X) such matter (together with the matters
that are subject of any or all previous notices given pursuant to such Sections
5.4(a) or (b) or Schedule Updates delivered pursuant to Section 5.4(c)) would
have a Material Adverse Effect on the NGC Facilities or Buyer, (Y) Buyer has
notified Sellers of its intent to terminate pursuant to this Section 10.1(b)(v),
and (Z) the matter that is the subject of such notice continues to exist for a
period of sixty (60) consecutive days after





such notice by Buyer; or (vi) the NGC SPA or the Mt. Tom Purchase Agreement has
been terminated; and

(c)

Sellers may terminate this Related Purchase Agreement by giving written notice
to Buyer at any time prior to the Closing if any of the following has occurred:
(i) Buyer has breached any representation, warranty, or covenant contained in
this Related Purchase Agreement in any material respect, Sellers have notified
Buyer of the breach, and the breach has continued without cure for a period of
sixty (60) days after the notice of breach; (ii) the NGC SPA is terminated in
accordance with its terms; (iii) one or more courts of competent jurisdiction
shall have issued an order, judgment or decree permanently restraining,
enjoining or otherwise prohibiting the Closing, which order, judgment or decree
shall not have been terminated, lifted, vacated or otherwise rendered irrelevant
within ninety (90) days of the issuance thereof; (iv) any statute, rule or
regulation shall have been enacted by any Governmental Authority that, directly
or indirectly, prohibits the consummation of the transactions contemplated
hereby; (v) (W) Buyer has within the then previous fifteen (15) days given
Sellers any notice pursuant to Section 5.4(a) and 5.4(b) and the matter that is
the subject of such notice, if in existence on the Effective Date or the Closing
Date, would cause the representations and warranties of Buyer set forth in
Section 4 not to be true and correct, (X) such matter (together with the matters
that are subject of any or all previous notices given pursuant to such Section
5.4(a) or 5.4(b)) would have a Material Adverse Effect on any Seller, (Y)
Sellers have notified Buyer of their intent to terminate pursuant to this
Section 10.1(c)(v), and (Z) the matter that is the subject of such notice
continues to exist for a period of sixty (60) consecutive days after such notice
by Sellers, or (vi) the NGC SPA or the Mt. Tom Purchase Agreement has been
terminated.

10.2.

Effect of Termination.  If any Party terminates this Related Purchase Agreement
pursuant to Section 10.1, all rights and obligations of the Parties hereunder
shall terminate without any Liability of any Party to the other Parties (except
for any Liability of any Party with respect to breach of this Agreement
occurring prior to termination and except as otherwise expressly provided
herein); provided that Sections 7, 10.2 and 11 shall survive such termination.
Notwithstanding anything to the contrary in this Related Purchase Agreement, and
for the avoidance of doubt, the Parties agree that in the event of a termination
of this Related Purchase Agreement as a result of the breach of this Related
Purchase Agreement by any Party, the non-breaching Party shall be entitled to
recover from the breaching Party the direct out-of-pocket fees, expenses and
costs incurred by the non-breaching Party in connection with this Related
Purchase Agreement and the transactions contemplated hereby.  In the case of the
Buyer, such direct out-of-pocket fees, expenses and costs shall include all
fees, expenses and other costs incurred in connection with (i) the organization,
formation and capitalization of the Buyer and its subsidiaries, (ii) the due
diligence investigation of the Sellers, the NGC Facilities and the Related
Assets, (iii) the negotiation, execution, satisfaction of the conditions,
performance of the obligations and covenants and termination of, under or with
respect to this Related Purchase Agreement, the Ancillary Agreements and any
agreements or commitments related to or required by the financing of the
transactions contemplated hereby, including without limitation in the case of
(i), (ii) or (iii) the fees, expenses and other costs of any consultants,
advisors, counsel and accountants of Buyer as well as the costs of such
financing sources and their respective consultants, accountants, advisors and
counsel to the extent borne by Buyer.  In the case of





Sellers, such direct out-of-pocket fees, expenses and costs shall include all
fees, expenses and other costs incurred in connection with (i) the auction
process, including but not limited to investment banker fees, and (ii) the
negotiation, execution, satisfaction of the conditions, performance of the
obligations and covenants and termination of, under or with respect to this
Agreement and the Ancillary, including without limitation in the case of (i) or
(ii) the fees, expenses and other costs of any consultants, advisors, counsel
and accountants of Sellers.

11.

Miscellaneous.

11.1.

Press Releases and Public Announcements  No Party shall issue any press release
or make any public announcement relating to the subject matter of this Related
Purchase Agreement without first affording the non-disclosing Party the
opportunity to review and comment on such press release or public announcement;
provided that any Party may make any public disclosure it believes in good faith
is required by applicable law or any listing or trading agreement concerning its
publicly-traded securities (in which case the disclosing Party will provide the
other Party with the opportunity to review in advance the disclosure).  The
Parties shall cooperate, using Commercially Reasonable Efforts, as to the timing
and contents of any such disclosure, including any such disclosure required by
applicable law or the rules of any stock exchange.  Notwithstanding the above,
the Parties shall agree as to the timing and contents of the first press
release.

11.2.

No Third Party Beneficiaries.  This Related Purchase Agreement shall not confer
any rights or remedies upon any Third Party.  For the avoidance of doubt, no
provision of this Related Purchase Agreement shall create any third party
beneficiary rights in any employee or former employee of any Seller or their
Affiliates (including any beneficiary or dependent thereof) in respect of
continued employment or resumed employment, and no provision of this Related
Purchase Agreement shall create any rights in any such Persons in respect of any
benefits that may be provided, directly or indirectly, under any employee
benefit plan or arrangement.  

11.3.

No Joint Venture.  Nothing in this Related Purchase Agreement creates or is
intended to create an association, trust, partnership, joint venture or other
entity or similar legal relationship between or among the Parties, or impose a
trust, partnership or fiduciary duty, obligation, or liability on or with
respect to any Party.  No Party is or shall act as or be the agent or
representative of any other Party.

11.4.

Entire Agreement.  This Related Purchase Agreement (including the Exhibits and
Schedules hereto), together with the Ancillary Agreements constitute the entire
agreement between the Parties and supersede any prior understandings,
agreements, or representations by or between the Parties, written or oral, to
the extent they relate in any way to the subject matter hereof, provided that
the Confidentiality Agreement dated as of February 25, 2006 shall remain in full
force and effect without regard to any provision of this Related Purchase
Agreement until the Closing Date, and shall terminate automatically on the
Closing Date (except as contemplated by the definition of Proprietary
Information herein).  All conflicts or inconsistencies between the terms hereof
and the terms of any of the Ancillary Agreements, if any, shall be resolved in
favor of this Related Purchase Agreement.





11.5.

Succession and Assignment  This Related Purchase Agreement and all of the
provisions hereof shall be binding upon and inure to the benefit of the Parties
and their respective successors and permitted assigns, but neither this Related
Purchase Agreement nor any of the rights, interests or obligations hereunder
shall be assigned by any Party, including by operation of law, without the prior
written consent of the other Parties, such consent not to be unreasonably
withheld or delayed.  Any assignment in contravention of the foregoing sentence
shall be null and void and without legal effect on the rights and obligations of
the Parties hereunder.  Notwithstanding the foregoing, but subject to all
applicable Laws, (i) Buyer or its permitted assignee may assign, transfer,
pledge or otherwise dispose of (absolutely or as security) its rights and
interests hereunder to a trustee, lending institutions or other party for the
purposes of leasing, financing or refinancing the Related Assets, and (ii) Buyer
or its permitted assignee may assign, transfer, pledge or otherwise dispose of
(absolutely or as security) its rights and interests hereunder to an Affiliate
of Buyer so long as such Affiliate makes the representations and warranties set
forth in Section 4 to the same extent as Buyer and provides Acceptable Guaranty
to Sellers; provided in each case that no such assignment shall relieve or
discharge the assigning Party from any of its obligations hereunder or shall be
made if it would reasonably be expected to prevent or materially impede,
interfere with or delay the transactions contemplated by this Related Purchase
Agreement or materially increase the cost of the transactions contemplated by
this Related Purchase Agreement.  Each Party agrees, at the assigning Party’s
expense, to execute and deliver such documents as may be reasonably necessary to
accomplish any such assignment, transfer, pledge or other disposition of rights
and interests hereunder so long as the nonassigning Party’s rights under this
Related Purchase Agreement are not thereby materially altered, amended,
diminished or otherwise impaired.  

11.6.

Counterparts.  This Related Purchase Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument.

11.7.

Headings.  The section headings contained in this Related Purchase Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Related Purchase Agreement.

11.8.

Notices.  All notices, requests, demands, claims and other communications
hereunder will be in writing.  Any notice, request, demand, claim or other
communication hereunder shall be deemed duly given (i) upon confirmation of
facsimile, (ii) one Business Day following the date sent when sent by overnight
delivery and (iii) five Business Days following the date mailed when mailed by
registered or certified mail return receipt requested and postage prepaid at the
following address:

If to Sellers:




Northeast Generation Services Company

c/o Northeast Utilities Service Company

107 Selden Street

Berlin, CT  06307

Attn: NUSCO Manager of Corporate Planning








Northeast Utilities Service Company

107 Selden Street

Berlin, CT 06307

Attn:  NUSCO Manager of Corporate Planning




And




Select Energy, Inc.

c/o Northeast Utilities Service Company

107 Selden Street

Berlin, CT 06307

Attn:  NUSCO Manager of Corporate Planning




Copy to:




Senior Vice President and General Counsel

Northeast Utilities Service Company

107 Selden Street

Berlin, CT  06307




If to Buyer:




NE Energy, Inc.

Attn: General Counsel

51 John F. Kennedy Parkway, Suite 200

Short Hills, NJ 07078




NE Energy, Inc.

Attn: Andrew Singer

11943 El Camino Real #220

San Diego, CA 92130




Copy to:




Latham & Watkins LLP

885 Third Avenue

New York, NY 10022

Attn: Edward Sonnenschein and David Kurzweil




Any Party may send any notice, request, demand, claim, or other communication
hereunder to the intended recipient at the address set forth above using any
other means (including personal delivery, expedited courier, messenger service,
telecopy, telex, ordinary mail, or electronic mail), but no such notice,
request, demand, claim or other communication shall be deemed to have been duly
given unless and until it actually is received by the intended recipient. For
purposes of this Related Purchase Agreement, messages delivered by electronic
mail shall be deemed to constitute “writings.” Any Party may change the address
to which notices, requests, demands,





claims and other communications hereunder are to be delivered by giving the
other Party notice in the manner herein set forth.

11.9.

Governing Law.  This Related Purchase Agreement shall be governed by and
construed in accordance with the domestic laws of the State of Connecticut
without giving effect to any choice or conflict of law provision or rule
(whether of the State of Connecticut or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of
Connecticut.

11.10.

Recourse.  Except as expressly provided in the Acceptable Guaranty and in the
Seller Guaranty, neither Party shall have recourse whatsoever under this Related
Purchase Agreement against any of the trustees, general or limited partners,
members, shareholders, directors, officers, employees or representatives of the
other Party (including for such purposes, the trustees, general or limited
partners, members, shareholders, directors, officers,  employees or
representatives of any Affiliate of a Party).  Without limiting the generality
of the foregoing, except as expressly provided in the Acceptable Guaranty and
the Seller Guaranty, Buyer, on behalf of itself, its Affiliates and Buyer
Indemnified Parties, and Seller, on behalf of itself, its Affiliates and Seller
Indemnified Parties, each hereby fully and irrevocably waives any right, claim
or entitlement whatsoever against such trustees, general or limited partners,
members, shareholders, directors, officers, employees or representatives
relating to any and all Losses suffered or incurred by any of them arising from,
based upon, related to, or associated with this Related Purchase Agreement or
any Ancillary Agreement or the transactions contemplated hereby and thereby
(including any breach, termination or failure to consummate such transactions)
in each case whether based on contract, tort or strict liability, other laws or
otherwise and whether by piercing of the corporate veil, by claim on behalf of
or by a Party hereto or other Person or otherwise.

11.11.

Consent to Jurisdiction.  Each of Sellers and Buyer consent to the nonexclusive
jurisdiction of any state or federal court located within the City of Hartford,
Connecticut, for adjudication of any suit, claim, action or other proceeding at
law or in equity relating to this Related Purchase Agreement, or to any
transaction contemplated hereby.  Sellers and Buyer each accept, generally and
unconditionally, the nonexclusive jurisdiction of the aforesaid courts and waive
any objection as to venue, and any defense of forum non conveniens.

11.12.

Amendments and WaiversNo amendment of any provision of this Related Purchase
Agreement shall be valid unless the same shall be in writing and signed by Buyer
and Sellers.  No waiver by any Party of any default, misrepresentation, or
breach of warranty or covenant hereunder, whether intentional or not, shall be
deemed to extend to any prior or subsequent default, misrepresentation, or
breach of warranty or covenant hereunder or affect in any way any rights arising
by virtue of any prior or subsequent such occurrence.

11.13.

Severability.  Any term or provision of this Related Purchase Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.





11.14.

Expenses.  Each of Buyer and Sellers will bear their own costs and expenses
incurred in connection with this Related Purchase Agreement and the transactions
contemplated hereby (including legal and accounting fees and expenses, except as
otherwise provided in Section 9 above), except that Buyer shall bear the entire
cost (other than legal fees of the Sellers) of all filings by both Sellers and
Buyer under the Hart-Scott-Rodino Act.

11.15.

Construction.  Ambiguities or uncertainties in the wording of this Related
Purchase Agreement will not be construed for or against any Party, but will be
construed in the manner that most accurately reflects the Parties’ intent as of
the Effective Date.  The Parties acknowledge that they have been represented by
counsel in connection with the review and execution of this Related Purchase
Agreement, and, accordingly, there shall be no presumption that this Related
Purchase Agreement or any provision hereof be construed against the Party that
drafted this Related Purchase Agreement.

11.16.

Incorporation of Exhibits and Schedules.  The Exhibits and Schedules identified
in this Related Purchase Agreement are incorporated herein by reference and made
a part hereof.

11.17.

Specific Performance.  Each of the Parties acknowledges and agrees that the
other Party would be damaged irreparably in the event any of the provisions of
this Related Purchase Agreement are not performed in accordance with their
specific terms or otherwise are breached.  Accordingly, each of the Parties
agrees that the other Party shall be entitled to an injunction or injunctions to
prevent breaches of the provisions of this Related Purchase Agreement and to
enforce specifically this Related Purchase Agreement and the terms and
provisions hereof in any action instituted in any court of the United States or
any state thereof having jurisdiction over the Parties and the matter in
addition to any other remedy to which it may be entitled, at law or in equity.

11.18.

Bulk Transfer Laws.  The Parties hereby waive compliance with the bulk sales act
or comparable statutory provisions of each applicable jurisdiction.

11.19.

Good Faith Covenant.  The Parties agree that their actions and dealings with
each other shall be subject to an express covenant of good faith and fair
dealing.

11.20.

Dispute Resolution.  

(a)

Negotiation between Executives:  The Parties shall attempt in good faith to
resolve any dispute arising out of or relating to this Related Purchase
Agreement, promptly by negotiation between executives who have authority to
settle the controversy.  Any Party may give the other Party written notice of
any dispute not resolved in the normal course of business.  Such notice shall
include: (a) a statement of that Party’s position and a summary of arguments
supporting that position; and (b) the name and title of the executive who will
be representing that Party and of any other person who will accompany the
executive.  Within fifteen (15) days after delivery of the notice, the receiving
Party shall respond with:  (a) a statement of that Party’s position and a
summary of arguments supporting that position; and (b) the name and title of the
executive who will represent that Party and of any other person who will
accompany the executive.  Within thirty (30) days after delivery of the initial
notice, the executives of





both Parties shall meet at a mutually acceptable time and place, and thereafter
as often as they reasonably deem necessary, to attempt to resolve the dispute.
 All reasonable requests for information made by one Party to the other will be
honored.  All negotiations pursuant to this clause are confidential and shall be
treated as compromise and settlement negotiations for purposes of applicable
rules of evidence.

(b)

Mediation:  If the dispute has not been resolved by negotiation within
forty-five (45) days of the disputing Party’s notice, or if the Parties failed
to meet within thirty (30) days, the Parties shall endeavor to settle the
dispute by mediation under the then current International Institute for Conflict
Prevention and Resolution (“CPR”) Mediation Procedure; provided that if one
Party fails to participate as provided herein, the other Party can initiate
mediation prior to the expiration of the forty-five (45) days.  Unless otherwise
agreed, the Parties will select a mediator from the CPR Panels of Distinguished
Neutrals.

(c)

Arbitration:  Any dispute arising out of or relating to this Related Purchase
Agreement, including the breach, termination or validity thereof, that has not
been resolved by a non-binding procedure as provided herein within ninety (90)
days of the initiation of such procedure, shall be finally resolved by
arbitration in accordance with the then current CPR Rules for Non-Administered
Arbitration by a sole arbitrator, for disputes involving amounts in the
aggregate under three million dollars ($3,000,000), or three arbitrators, for
disputes involving amounts in the aggregate equal to or greater than three
million dollars ($3,000,000), of whom each Party shall designate one in
accordance with the “screened” appointment procedure provided in Rule 5.4;
provided that if any Party will not participate in a non-binding procedure, the
other may initiate arbitration before expiration of the above period.  The
arbitration shall be governed by the Federal Arbitration Act, 9 U.S.C. §§ 1-16,
and judgment upon the award rendered by the arbitrator(s) may be entered by any
court having jurisdiction thereof.  The place of arbitration shall be Hartford,
Connecticut.

(d)

The arbitrator(s) are not empowered to award damages in violation of any
limitations on damages provided for in this Related Purchase Agreement and each
Party expressly waives and foregoes any right to punitive, exemplary or similar
damages unless a statute requires that compensatory damages be increased in a
specified manner.




[SIGNATURE PAGE FOLLOWS]





[Signature page for Related Purchase Agreement]

IN WITNESS WHEREOF, the Parties have duly executed and delivered this Related
Purchase Agreement as of the date first written above.




 

NORTHEAST GENERATION SERVICES COMPANY







By: /s  David R. McHale

Name: David R. McHale

Title:   Senior Vice President and Chief Financial Officer at Northeast
Utilities Service Company, as agent for Northeast Generation Company

 




NORTHEAST UTILITIES SERVICE COMPANY







By: /s/ David R. McHale

Name: David R. McHale

Title:   Senior Vice President and Chief Financial Officer at Northeast
Utilities Service Company

 




SELECT ENERGY, INC.







By: /s/ David R. McHale

Name: David R. McHale

Title:   Senior Vice President and Chief Financial Officer at Northeast
Utilities Service Company, as agent for Select Energy, Inc.











[Signature page for Related Purchase Agreement]







IN WITNESS WHEREOF, the Parties have duly executed and delivered this Related
Purchase Agreement as of the date first written above.

 







NE ENERGY, INC.







By:/s  Sarah Wright

Name:  Sarah Wright

Title:    Executive Vice President






